
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.7

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

UNITED ARTISTS THEATRE CIRCUIT, INC.

AS SELLER,

AND

BOARDWALK VENTURES, LLC

AS PURCHASER

DATED AS OF OCTOBER 11, 2005

--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I DEFINITIONS
 
2   Section 1.1   Definitions   2
ARTICLE II PURCHASE AND SALE; ASSUMPTION OF LIABILITIES
 
8   Section 2.1   Purchase and Sale   8   Section 2.2   Excluded Property   9  
Section 2.3   Option to Purchase Inventory   9   Section 2.4   Assumed
Liabilities   10   Section 2.5   Retained Liabilities   10   Section 2.6  
Letter of Credit   10   Section 2.7   Guaranty   11
ARTICLE III PURCHASE PRICE
 
11   Section 3.1   Purchase Price   11   Section 3.2   Earnest Money   11  
Section 3.3   Payment of Purchase Price   12   Section 3.4   Cross-Termination  
12
ARTICLE IV LIMITED INSPECTION OF LEVERAGE LEASED THEATER
 
13   Section 4.1   Limited Inspection   13   Section 4.2   Release and
Indemnification   13   Section 4.3   Insurance   14
ARTICLE V TITLE TO THE PROPERTY
 
14   Section 5.1   Conveyance of the Transferred Property   14
ARTICLE VI CONDITION OF THE PROPERTY
 
14   Section 6.1   PROPERTY SOLD "AS IS"   14   Section 6.2   LIMITATION ON
REPRESENTATIONS AND WARRANTIES   15   Section 6.3   RELIANCE ON DUE DILIGENCE  
15
ARTICLE VII REPRESENTATIONS AND WARRANTIES
 
16   Section 7.1   Seller's Representations and Warranties   16   Section 7.2  
Purchaser's Representations and Warranties   18   Section 7.3   No
Representations, Warranties or Personal Liability of the Owner Parties   19
ARTICLE VIII COVENANTS
 
19   Section 8.1   Confidentiality   19   Section 8.2   Conduct of the Business
  19   Section 8.3   Licenses and Permits   20   Section 8.4   Employees   20  
Section 8.5   Gift Certificates; Discounted Movie Tickets   20
ARTICLE IX CLOSING CONDITIONS
 
20   Section 9.1   Purchaser Closing Conditions   20   Section 9.2   The Seller
Closing Conditions   21   Section 9.3   Frustration of Closing Conditions   21
ARTICLE X CLOSING; POST-CLOSING RIGHT OF FIRST REFUSAL AND PURCHASE RIGHT WITH
RESPECT TO ADDITIONAL LEASED THEATERS AND R&S SHARES
 
22   Section 10.1   Closing Date   22   Section 10.2   Closing Deliveries   22  
       


i

--------------------------------------------------------------------------------



  Section 10.3   Possession; Removal Work   23   Section 10.4   Right of First
Refusal   23   Section 10.5   Right to Purchase   25   Section 10.6   Conduct of
the Seller's Business with respect to Additional Leased Theaters and the R&S
Theater   26   Section 10.7   Seller's Reservation   26
ARTICLE XI PRORATIONS AND EXPENSES
 
26   Section 11.1   Closing Statement   26   Section 11.2   Prorations   27  
Section 11.3   Transaction Costs   27
ARTICLE XII DEFAULT AND REMEDIES
 
28   Section 12.1   Seller's Default   28   Section 12.2   Seller's Right to
Cure   28   Section 12.3   Purchaser's Default   28   Section 12.4   LIQUIDATED
DAMAGES   29
ARTICLE XIII RISK OF LOSS
 
29   Section 13.1   Casualty   29   Section 13.2   Condemnation   30
ARTICLE XIV SURVIVAL, INDEMNIFICATION AND RELEASE
 
31   Section 14.1   Survival   31   Section 14.2   Indemnification by Seller  
31   Section 14.3   Indemnification by Purchaser   32   Section 14.4  
Limitations on Indemnification Obligations   32   Section 14.5   Indemnification
Procedure   32   Section 14.6   Exclusive Remedy for Indemnification Loss   33  
Section 14.7   RELEASE OF SELLER FOR VIOLATIONS OF APPLICABLE LAW.   33
ARTICLE XV MISCELLANEOUS PROVISIONS
 
33   Section 15.1   Notices   33   Section 15.2   No Recordation   34  
Section 15.3   Time is of the Essence   35   Section 15.4   Assignment   35  
Section 15.5   Successors and Assigns   35   Section 15.6   Third Party
Beneficiaries   35   Section 15.7   GOVERNING LAW   35   Section 15.8   Rules of
Construction   35   Section 15.9   No Severability   36   Section 15.10   Waiver
of Trial by Jury   36   Section 15.11   Prevailing Party   36   Section 15.12  
Incorporation of Recitals, and Exhibits   36   Section 15.13   Entire Agreement
  36   Section 15.14   Amendments, Waivers and Termination of Agreement   36  
Section 15.15   Not an Offer   36   Section 15.16   Execution of Agreement   36

ii

--------------------------------------------------------------------------------



LIST OF EXHIBITS

Exhibit A   Leases Exhibit B   Legal Description of Owned Theater Exhibit C  
Additional Leases; R&S Lease Exhibit D   FF&E Exhibit E   Form of Letter of
Credit Exhibit F   Form of Guaranty Exhibit G   Form of Owned Theater Deed
Exhibit H   Form of Assignment and Assumption Agreement
Form of Hattiesburg Assignment and Assumption Agreement Exhibit I   Form of Bill
of Sale Exhibit J   Form of Additional Purchase Agreement Exhibit K   Allocated
Values for Additional Leased Theaters and R&S Theater

--------------------------------------------------------------------------------



EXECUTION COPY

PURCHASE AND SALE AGREEMENT


        THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered
into as of this 11th day of October, 2005 (the "Effective Date"), by and between
UNITED ARTISTS THEATRE CIRCUIT, INC., a Maryland corporation ("Seller"), and
BOARDWALK VENTURES, LLC, a Louisiana limited liability company ("Purchaser").
Seller and Purchaser are sometimes referred to herein individually as a "Party",
and collectively as the "Parties".

WITNESSETH:

        WHEREAS, Seller possesses a leasehold interest in and to the Leverage
Leased Theater (hereinafter defined) pursuant to that certain Lease dated
December 13, 1995 by and between Seller, as tenant, and Wilmington Trust
Company, a Delaware banking corporation, William J. Wade, an individual, not in
their individual capacities but solely as the Owner Trustee under a Trust
Agreement dated December 13, 1995, as landlord (the "Fee Holder" and
collectively with the Owner Participant, Remainderman Trustee, Remainderman
Participant (each as defined therein), the "Owner Parties"), as amended by that
certain Amendment to Leverage Lease Facility and Second Supplemental Indenture
dated March 7, 2001 (as amended, the "Leverage Lease");

        WHEREAS, Seller possesses leasehold interests in and to the Leased
Theaters (hereinafter defined), pursuant to the Leases (hereinafter defined), as
more specifically described in this Agreement;

        WHEREAS, Seller is the owner of the Owned Theater (hereinafter defined),
as more specifically described in this Agreement;

        WHEREAS, Seller possesses leasehold interests in and to the Additional
Leased Theaters (hereinafter defined), pursuant to the Additional Leases
(hereinafter defined), as more specifically described in this Agreement;

        WHEREAS, Seller owns fifty-one percent (51%) of the aggregate, issued
and outstanding capital stock (the "R&S Shares") of R&S Theaters, Inc., a
Mississippi closely-held corporation ("R&S"), and R&S possesses a leasehold
interest in and to the R&S Theater (hereinafter defined) pursuant to the R&S
Lease (hereinafter defined);

        WHEREAS, contemporaneous herewith, Seller and Purchaser entered into
that certain Purchase Agreement with respect to the purchase by Purchaser and
sale by Seller of the Leverage Leased Theater (the "Lafayette Purchase
Agreement");

        WHEREAS, on June 30, 2005, Seller and VSS-Southern Theatres, LLC
("VSS-Southern"), an affiliate of Southern Theatres, LLC, a Louisiana limited
liability company ("Guarantor"), entered into that certain Letter Agreement with
respect to the purchase and sale of certain personal property located at the
Westgate Theater (hereinafter defined), which has been or will be assigned by
VSS-Southern to Purchaser (the "Westgate Letter Agreement" and, together with
the Lafayette Purchase Agreement, the "Related Purchase Agreements");

        WHEREAS, Seller desires to (i) assign to Purchaser the Leases, (ii) sell
to Purchaser the Owned Theater, (iii) cause the sale by the Owner Parties to
Purchaser of the Leverage Leased Theater, and (iv) grant Purchaser a right of
first refusal and a right to purchase with respect to (A) the Additional Leases
and (B) the R&S Shares, and Purchaser desires to (w) assume from Purchaser the
Leases, (x) purchase the Owned Theater, (y) purchase the Leverage Leased
Theater, and (z) acquire from Seller a right of first refusal and a right to
purchase with respect to (A) the Additional Leases and (B) the R&S Shares, all
on the terms and subject to the conditions set forth in this Agreement; and

        WHEREAS, as a material inducement to Seller's execution and delivery of
this Agreement, Guarantor has agreed to join in the execution of this Agreement
with respect to the delivery of the Guaranty (hereinafter defined) and certain
indemnity obligations hereinafter set forth.

--------------------------------------------------------------------------------




        NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth in this Agreement and the Related Purchase Agreements, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

        Section 1.1    Definitions.    In addition to the terms defined above in
the introduction and recitals to this Agreement, which recitals are herby
incorporated herein and made a part of this Agreement, the following terms when
used in this Agreement shall have the meanings set forth in this Section 1.1.

        "Additional Leased Theaters" means those certain real properties
commonly known as (1) Westbrook 4 Theaters, located at 454 Brookway Boulevard,
Brookhaven, Mississippi; (2) Sawmill Square 5 Theaters, located at 910 Sawmill
Road, Laurel, Mississippi; (3) Natchez Mall 4 Theaters, 350 John R. Junkin
Drive, Natchez, Mississippi; and (4) Lee Hill 6 Theaters, located at 1350 Boone
Street, Leesville, Louisiana.

        "Additional Leases" means those certain lease agreements relating to the
Additional Leased Theaters, descriptions of which are set forth in Exhibit "C"
attached hereto.

        "Additional Personal Property" means all furniture, fixtures, equipment,
inventory (to the extent Purchaser elects to purchase same), licenses, permits,
plans and specifications and other personal or moveable property relating to the
Additional Leased Theaters and described in any Offer or Additional Purchase
Agreement, as the case may be.

        "Additional Purchase Agreement" has the meaning set forth in
Section 10.5(a).

        "Affiliate" means, with respect to the Person in question, any other
Person that, directly or indirectly, owns or controls, is controlled by or is
under common control with, the Person in question. For the purposes of this
definition, the term "control" and its derivations means having the power,
directly or indirectly, to direct the management, policies or general conduct of
business of the Person in question, whether by the ownership of voting
securities, contract or otherwise.

        "Agreement" has the meaning set forth in the introductory paragraph.

        "Alpha" has the meaning set forth in Section 4.1.

        "Anti-Terrorism Laws" means Executive Order 13224 issued by the
President of the United States, the USA PATRIOT Act, and all other present and
future Applicable Laws addressing or in any way relating to terrorist acts and
acts of war.

        "Applicable Law" means (i) all statutes, laws, common law, rules,
regulations, ordinances, codes or other legal requirements of any Governmental
Authority, and (ii) any judgment, injunction, order or other similar requirement
of any court or other adjudicatory authority, in effect at the time in question
and in each case to the extent the Person or property in question is subject to
or required to comply with the same.

        "Assignment and Assumption Agreement" has the meaning set forth in
Section 5.1.

        "Assumed Liabilities" has the meaning set forth in Section 2.4.

        "Bill of Sale" has the meaning set forth in Section 5.1.

        "Business" means the exhibition of motion pictures and all ancillary
activities conducted at the Theaters (but not elsewhere) or, solely with respect
to the covenant set forth in Section 10.6, the Additional Leased Theaters and
the R&S Theater (but not elsewhere), including, without limitation,

2

--------------------------------------------------------------------------------




(i) the exhibition in the Theaters (or the Additional Leased Theaters and the
R&S Theater, as the case may be) of motion pictures, television, video,
vaudeville, dramatic, opera, concert, lectures, or theatrical performances or
similar entertainment, (ii) the operation of, or license or rental of,
concession areas within the Theaters (or the Additional Leased Theaters and the
R&S Theater, as the case may be), (iii) the operation of, or license or rental
of, other areas of the Theaters (or the Additional Leased Theaters and the R&S
Theater, as the case may be) for incidental retail use, (iv) the maintenance and
repair of the Theaters (or the Additional Leased Theaters and the R&S Theater,
as the case may be) and all personal and moveable property located therein, and
(v) the payment of Taxes.

        "Business Day" means any day other than a Saturday, Sunday or federal
legal holiday.

        "Casualty" has the meaning set forth in Section 13.1.

        "Closing" has the meaning set forth in Section 10.1.

        "Closing Date" has the meaning set forth in Section 10.1.

        "Closing Statement" has the meaning set forth in Section 11.1.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations, rulings and guidance issued by the Internal Revenue
Service.

        "Condemnation" has the meaning set forth in Section 13.2.

        "Confidentiality Agreement" means that certain Confidentiality Agreement
dated                        , 2005, by and between Seller and Purchaser (or an
Affiliate thereof).

        "Contracts" has the meaning set forth in Section 2.2(d).

        "Cut-Off Time" has the meaning set forth in Section 11.2.

        "Credit Rating" means the senior unsecured debt rating issued by S&P or
Moody's. All references to specific levels of a Credit Rating mean such rating
with a "stable" or "positive" outlook, but not a "negative" outlook or "on
watch" associated with such rating.

        "Earnest Money" has the meaning set forth in Section 3.2(b).

        "Effective Date" has the meaning set forth in the introductory
paragraph.

        "Employees" means, at the time in question, all natural persons employed
full-time or part-time at the Theaters by Seller or any of their Affiliates.

        "Escrow Agreement" has the meaning set forth in Section 3.2(b).

        "Excluded Property" has the meaning set forth in Section 2.2.

        "Fee Holder" has the meaning set forth in the recitals.

        "FF&E" has the meaning set forth in Section 2.1(d)(i).

        "Governmental Authority" means any federal, state or local government or
other political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

        "Guarantor" has the meaning set forth in the recitals.

        "Guaranty" has the meaning set forth in Section 2.7.

        "Hattiesburg Assignment and Assumption Agreement" has the meaning set
forth in Section 5.1.

        "Hattiesburg Lease" means that certain lease agreement relating to the
Hattiesburg Theater.

3

--------------------------------------------------------------------------------




        "Hattiesburg Lease Obligations" mean, at any date, any covenant,
agreement, condition, term or obligation to be complied with and performed by
Seller or Purchaser as the successor-in-interest to Seller, as tenant, under
(i) the Hattiesburg Lease, and (ii) the Hattiesburg Assignment and Assumption
Agreement.

        "Hattiesburg Theater" means that certain real property commonly known as
Turtle Creek 9 Theaters, located at 1000 Turtle Creek Drive, Hattiesburg,
Mississippi.

        "Indemnification Claim" has the meaning set forth in Section 14.5(a).

        "Indemnification Loss" means, with respect to any Indemnitee, any actual
(and not contingent) liability, damage (but expressly excluding any
consequential, punitive, exemplary and treble damages), loss, cost or expense,
including, without limitation, reasonable attorneys fees and expenses and court
costs, incurred by such Indemnitee as a result of the act, omission or
occurrence in question.

        "Indemnitee" has the meaning set forth in Section 14.5(a).

        "Indemnitor" has the meaning set forth in Section 14.5(a).

        "Initial Face Amount" has the meaning set forth in Section 2.6.

        "Inspection Period" has the meaning set forth in Section 4.1.

        "Inspections" means the Phase II together with the examinations, tests,
investigations and studies of the Transferred Property, the Additional Leased
Theaters, the Additional Personal Property, and the R&S Theater conducted by
Purchaser prior to the Effective Date.

        "Inventory" has the meaning set forth in Section 2.2(b).

        "Issuer" has the meaning set forth in Section 2.6.

        "Knowledge" means (i) with respect to Seller, the actual knowledge of
John F. Roper, Vice President for Seller, or Gerald M. Grewe, Vice President of
Real Estate for Regal Entertainment Group, without any duty of inquiry or
investigation, and expressly excluding the knowledge of any other shareholder,
partner, member, trustee, beneficiary, director, officer, manager, employee,
agent or representative of Seller or any of their Affiliates, and (ii) with
respect to Purchaser, (A) the actual knowledge of George Solomon, the manager of
Purchaser, and expressly excluding the knowledge of any other shareholder,
partner, member, trustee, beneficiary, director, officer, manager, employee,
agent or representative of Purchaser or any of its Affiliates, (B) any matter
disclosed in any exhibits to this Agreement, (C) any matter disclosed in any of
the Seller Due Diligence Materials or any other documents or materials provided
by Seller or any third-party to Purchaser prior to the Effective Date, and
(D) any matter disclosed by the Inspections. For the purposes of this
definition, the term "actual knowledge" means, with respect to any person, the
conscious awareness of such person at the time in question, and expressly
excludes any constructive or implied knowledge of such person.

        "Lafayette Purchase Agreement" has the meaning set forth in the
recitals.

        "Landlord Liens" means any contractual, statutory, or common law lien of
any Landlord in and to any assets of Seller with respect to any of the Leased
Theaters.

        "Landlords" means any of the landlords under the Leases.

        "Lease Obligations" means, at any date, any covenant, agreement,
condition, term or obligation to be complied with and performed by Seller or
Purchaser as the successor-in-interest to Seller, as tenant, or by R&S (as the
case may be) under (i) any Lease, (ii) any Additional Lease (to the extent
assumed by Purchaser), (iii) the Assignment and Assumption Agreement, (iv) the
Hattiesburg Assignment and Assumption Agreement, (v) any assignment and
assumption agreement with respect to the Additional

4

--------------------------------------------------------------------------------




Leases as provided herein or in the Additional Purchase Agreement, and (vi) the
R&S Lease (to the extent Purchaser acquires the R&S Shares as provided herein).

        "Leases" means those certain lease agreements relating to the Leased
Theaters, descriptions of which are set forth in Exhibit "A" attached hereto.

        "Leased Theaters" means those certain real properties commonly known as
(1) Turtle Creek 9 Theaters, located at 1000 Turtle Creek Drive, Hattiesburg,
Mississippi; (2) Northgate 8 Theaters, 100 Castille Street, Lafayette,
Louisiana; and (3) the New Iberia Theater.

        "Letter of Credit" has the meaning set forth in Section 2.6.

        "Letter of Intent" means that certain letter of intent dated March 11,
2005, between Seller and Guarantor, as amended by that certain letter of intent
dated June 30, 2005, outlining the general terms of the transaction described in
this Agreement and the Related Purchase Agreements.

        "Leverage Lease" has the meaning set forth in the recitals.

        "Leverage Leased Theater" means that certain real property commonly
known as Ambassador 10 Theaters, located at 2315 Kaliste Saloom, Lafayette,
Louisiana, as more particularly described in the Lafayette Purchase Agreement.

        "Liability" means any liability, obligation, damage, loss, cost or
expense of any kind or nature whatsoever, whether accrued or unaccrued, actual
or contingent, known or unknown, foreseen or unforeseen.

        "Licenses and Permits" has the meaning set forth in Section 2.1(d)(iii).

        "Material Casualty" has the meaning set forth in Section 13.1(a).

        "Moody's" means Moody's Investors Services, Inc. and its successors.

        "New Iberia Lease" means that certain lease agreement relating to the
New Iberia Theater, a description of which is set forth in Exhibit "A" attached
hereto.

        "New Iberia Theater" means that certain real property commonly known as
Bayou Landing 6 Theaters, located at 1000 Parkview Drive, Building 6A, New
Iberia, Louisiana, as more particularly defined in the New Iberia Lease.

        "Notice" has the meaning set forth in Section 15.1(a).

        "Offer" has the meaning set forth in Section 10.4(a).

        "Ordinary Course of Business" means the ordinary course of business
consistent with Seller's past custom and practice for the Business, taking into
account the transaction described in this Agreement and the Related Purchase
Agreements and/or Additional Purchase Agreement (as the case may be) and facts
and circumstances in existence from time to time.

        "Owned Theater Deed" has the meaning set forth in Section 5.1.

        "Owned Theater" means that certain real property commonly known as
Washington Square 4 Theaters, located at 314  N. Franklin Street, Bastrop,
Louisiana, a legal description of which is set forth in Exhibit "B" attached
hereto.

        "Owner Parties" has the meaning set forth in the recitals.

        "Party" or "Parties" has the meaning set forth in the introductory
paragraph.

        "Permitted Title Exceptions" means those exceptions to title set forth
in the Title Commitments.

5

--------------------------------------------------------------------------------




        "Person" means any natural person, corporation, general or limited
partnership, limited liability company, association, joint venture, trust,
estate, Governmental Authority or other legal entity, in each case whether in
its own or a representative capacity.

        "Personal Property" has the meaning set forth in Section 2.1(d).

        "Phase II" has the meaning set forth in Section 4.1.

        "Plans and Specifications" has the meaning set forth in
Section 2.1(d)(iv).

        "Proprietary Property" has the meaning set forth in Section 2.2(c).

        "Prorations" has the meaning set forth in Section 11.2.

        "Purchase Right" has the meaning set forth in Section 10.5(a).

        "Purchase Right Exercise Notice" has the meaning set forth in
Section 10.5(c).

        "Purchase Right Price" has the meaning set forth in Section 10.5(b).

        "Purchase Price" has the meaning set forth in Section 3.1.

        "Purchaser" has the meaning set forth in the introductory paragraph.

        "Purchaser Closing Condition Failure" has the meaning set forth in
Section 12.2.

        "Purchaser Closing Conditions" has the meaning set forth in
Section 9.1(a).

        "Purchaser Closing Deliveries" has the meaning set forth in
Section 10.2(b).

        "Purchaser Default" has the meaning set forth in Section 12.3.

        "Purchaser Documents" has the meaning set forth in Section 7.2(b).

        "Purchaser Indemnitees" means Purchaser and its Affiliates, and each of
their respective shareholders, members, partners, trustees, beneficiaries,
directors, officers and employees, and the successors, permitted assigns, legal
representatives, heirs and devisees of each of the foregoing.

        "R&S" has the meaning set forth in the recitals.

        "R&S Shares" has the meaning set forth in the recitals.

        "R&S Theater" means that certain real property commonly known as Bonita
Lakes 9, located at 1680 Bonita Lakes Circle, Meridian, Mississippi.

        "R&S Lease" means that certain Lease dated September 2, 1997, between
Bonita Lakes Mall Limited Partnership, a Mississippi limited partnership, and
Seller, which was assigned to R&S pursuant to that certain Assignment and
Assumption Agreement dated September 18, 1997, and as amended.

        "Regal" means the Regal Cinemas, Inc., a Tennessee corporation.

        "Regal Entity" means Regal and its Affiliates (other than Seller).

        "Related Purchase Agreements" has the meaning set forth in the recitals.

        "Removal Period" has the meaning set forth in Section 10.3.

        "Removal Work" has the meaning set forth in Section 10.3.

        "Retained Liabilities" has the meaning set forth in Section 2.5.

        "ROFR" has the meaning set forth in Section 10.4(a).

        "ROFR Election Notice" has the meaning set forth in Section 10.4(a).

6

--------------------------------------------------------------------------------




        "ROFR Notice" has the meaning set forth in Section 10.4(a).

        "ROFR/Right to Purchase Term" has the meaning set forth in
Section 10.4(a).

        "S&P" means Standard & Poor's Rating Service and its successors or
assigns.

        "Seller" has the meaning set forth in the introductory paragraph.

        "Seller Closing Conditions" has the meaning set forth in Section 9.2(a).

        "Seller Closing Deliveries" has the meaning set forth in
Section 10.2(a).

        "Seller Cure Period" has the meaning set forth in Section 12.2.

        "Seller Documents" has the meaning set forth in Section 7.1(b).

        "Seller Due Diligence Materials" means all documents and materials
provided by Seller to Purchaser pursuant to the Letter of Intent and prior to
the Effective Date, together with any copies or reproductions of such documents
or materials.

        "Seller Indemnitees" means Seller and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers and employees, and the successors, permitted assigns, legal
representatives, heirs and devisees of each of the foregoing.

        "Seller's Possession" means the actual physical possession by, or within
reasonable control of Seller; provided, however, that any reference in this
Agreement to Seller's Possession of any documents or materials expressly
excludes the possession of any such documents or materials that (i) are legally
privileged or constitute attorney work product, or (ii) are subject to a
confidentiality agreement or to Applicable Law prohibiting their disclosure by
Seller or its Affiliates.

        "Seller Default" has the meaning set forth in Section 12.1.

        "Taxes" means any federal, state, local or foreign, real property,
personal property, sales, use, ad valorem or similar taxes, assessments, levies,
charges or fees imposed by any Governmental Authority on Seller with respect to
any Theater or the Business conducted therein, including, without limitation,
any interest, penalty or fine with respect thereto, but expressly excluding any
(i) federal, state, local or foreign income, capital gain, gross receipts,
capital stock, franchise, profits, estate, gift or generation skipping tax, or
(ii) transfer, documentary stamp, recording or similar tax, levy, charge or fee
incurred with respect to the transaction described in this Agreement.

        "Theaters" mean, collectively, the Leverage Leased Theater, the Leased
Theaters, and the Owned Theater.

        "Third-Party Claim" means, with respect to the Person in question, any
claim, demand, lawsuit, arbitration or other legal or administrative action or
proceeding against the Person in question by any other Person which is not an
Affiliate of the Person in question or which is not a party to this Agreement.

        "Title Commitments" mean (i) that certain title commitment issued by the
Title Company with respect to the Leverage Leased Theater and identified as
Commitment No. 441199COM and (ii) that certain title commitment issued by the
Title Company with respect to the Owned Theater and identified as Commitment
No. 441197COM.

        "Title Company" means Chicago Title Insurance Company, through its
offices at 171 North Clark, Chicago, Illinois 60601.

        "Title Policies" has the meaning set forth in Section 10.2(a)(vi).

        "Transferred Property" has the meaning set forth in Section 2.1.

7

--------------------------------------------------------------------------------




        "Westgate Deposit" has the meaning set forth in Section 3.2(a).

        "Westgate Letter Agreement" has the meaning set forth in the recitals.

        "Westgate Personal Property" means the personal property relating to the
Westgate Theater to be sold by Seller to Purchaser pursuant to the Westgate
Letter Agreement, as more particularly described in the Westgate Letter
Agreement.

        "Westgate Theater" means that certain real property commonly known as
Westgate Cinema 8, 323 MacArthur Drive, Alexandria, Louisiana, as more
particularly described in the Westgate Letter Agreement.

ARTICLE II

PURCHASE AND SALE; ASSUMPTION OF LIABILITIES

        Section 2.1    Purchase and Sale.    Subject to the terms and conditions
set forth in this Agreement and the Related Purchase Agreements, the Parties
hereby agree as follows:

        (a)    Leased Theaters.    At Closing, Seller shall assign to Purchaser,
and Purchaser shall assume from Seller, all of Seller's rights and obligations
under the Leases, from and after the Closing Date.

        (b)    Owned Theater.    At Closing, Seller shall sell to Purchaser, and
Purchaser shall purchase from Seller, the Owned Theater, together with all
rights, privileges, servitudes, and easements appurtenant thereto.

        (c)    Leverage Leased Theater.    At Closing, subject to the Lafayette
Purchase Agreement, Seller shall cause the Owner Parties to sell to Purchaser,
and Purchaser shall purchase from the Owner Parties, the Leverage Leased
Theater, together with all rights, privileges, servitudes, and easements
appurtenant thereto, pursuant to the Lafayette Purchase Agreement.

        (d)    Sale of Personal Property.    At Closing, Seller shall sell,
convey, transfer, assign and deliver to Purchaser, and Purchaser shall purchase
and accept from Seller, all right, title and interest of Seller (if any) in and
to the following property and assets, free and clear of the interests of Seller
or liens of any third-parties (other than Landlord Liens) (collectively, the
"Personal Property"):

        (i)    FF&E.    All furniture and equipment located at the Theaters as
of the Effective Date and set forth on Exhibit "D" attached hereto (other than
any of the foregoing which is leased to Seller), to the extent the same are
transferable by Seller as of the Closing Date, none of which constitutes
Proprietary Property (collectively, the "FF&E");

        (ii)    Inventory.    To the extent Purchaser timely elects the option
to purchase pursuant to Section 2.3, all Inventory located at the Theaters to
the extent used exclusively in the Business conducted thereon, to the extent the
same are transferable by Seller as of the Closing Date, except to the extent
same constitute Proprietary Property;

        (iii)    Licenses and Permits.    All licenses, permits, consents,
authorizations, approvals, registrations and certificates issued by any
Governmental Authority which are held by Seller with respect to the operation of
the Theaters, to the extent the same are transferable by Seller as of the
Closing Date, except to the extent same constitute Proprietary Property
(collectively, the "Licenses and Permits"); and

8

--------------------------------------------------------------------------------







        (iv)    Plans and Specifications.    All plans and specifications, blue
prints, architectural plans, engineering diagrams and similar items located at
the Theaters, if any, which relate exclusively to the Theaters, to the extent
the same are transferable by Seller as of the Closing Date, except to the extent
same constitute Proprietary Property, and subject to Seller's right to retain
copies of same (collectively, the "Plans and Specifications").

        Seller's interests in the Leased Theaters, the Owned Theater, the
Leverage Leased Theater, and the Personal Property, but expressly excluding the
Excluded Property (hereinafter defined), are referred to collectively herein as
the "Transferred Property".

        Section 2.2    Excluded Property.    Notwithstanding anything to the
contrary in Section 2.1, the property, assets, rights and interests set forth in
this Section 2.2 (collectively, the "Excluded Property") are excluded from the
Transferred Property:

        (a)    Cash.    Except for deposits expressly included in
Section 2.1(f), all cash on hand or on deposit in any house bank, operating
account or other account or reserve maintained in connection with the Business
as of the Closing Date;

        (b)    Inventory.    All candy, popcorn, soda, ice cream, hot dogs and
similar concession stock, all paper and plastic products and similar materials,
and all janitorial supplies located at the Theaters and owned by any Regal
Entity or Seller, or any Affiliate respectively thereof, and located at the
Theaters (collectively, the "Inventory"), subject to the terms of Section 2.3;

        (c)    Proprietary Property.    All property bearing the "Regal" or
"United Artists" logo or any other logo of any Regal Entity or Seller, including
interior and exterior signs, clocks, uniforms, and any other item bearing such
logos; televisions, video cassette recorders, DVD players, training videos,
training DVD's, related audio/visual equipment including video monitors, spare
xenons, and surplus booth supplies, plasma screens, satellite dish, server and
other digital equipment connected to satellite feed or used in connection with
such satellite dish; software and peripherals; box office and ticketing system
software and any electronic ticket kiosks; concession point-of-sale equipment
licensed through ENTEC; all items provided to any Regal Entity or Seller by any
beverage vendor or bearing the logo of any beverage vendor, including beverage
coolers, dispensing equipment and cups; items furnished to any Regal Entity or
Seller by vendors such as pretzel, nacho or cookie ovens and warmers or ice
cream freezers or coolers or other vendor-owned food or drink preparation and/or
storage equipment; video game and vending machines owned by third-parties;
Kronos time clock and related software; pay phones; trash dumpster and/or
compactor; office supplies, records, electronic data, files, reports and like
items; and all equipment installed at the Theaters in connection with the
digital delivery system, including the satellite dish, digital projectors (but
not the 35mm film projectors), mirror mounts, computers and related equipment,
switches, relays, cables, plasma video monitors, and other items used in
connection with such digital delivery system (collectively, the "Proprietary
Property");

        (d)    Contracts.    All maintenance, service and supply contracts,
booking contracts, credit card service agreements, and all other similar
agreements which are held by Seller in connection with the Business, other than
the Licenses and Permits, together with all deposits made or held by Seller
thereunder (collectively, the "Contracts").

        Section 2.3    Option to Purchase Inventory.    Notwithstanding
Section 2.2(b), Purchaser shall have the right to purchase all, but not less
than all, of the Inventory (except to the extent same constitute Proprietary
Property) located at the Theaters, as of the Closing Date for a price equal to
Seller's actual cost therefor, which right shall be exercised (if at all) by
providing written notice thereof on or prior to two (2) Business Days prior to
the Closing Date (the failure to provide such written notice prior to such date
being deemed a waiver of the right to purchase the Inventory), whereupon
(y) such Inventory

9

--------------------------------------------------------------------------------



(or portions thereof) shall form a part of the Personal Property and the
Transferred Property to be sold to Purchaser hereunder, and (z) the Purchase
Price shall be increased by the amount equal to Seller's actual cost for such
Inventory. On or prior to two (2) Business Days prior to the Closing Date,
Seller shall provide Purchaser a written list of Inventory (except to the extent
same constitute Proprietary Property) located at the Theaters and a statement of
the actual cost therefor.

        Section 2.4    Assumed Liabilities.    From and after the Closing Date,
Purchaser shall assume all Liabilities arising from, relating to or in
connection with the Transferred Property, subject to Seller's express
representations and warranties in Section 7.1 and Seller's indemnity obligations
set forth in Article XIV, including, without limitation, all Liabilities with
respect to the condition of the Theaters (regardless of whether such condition
existed prior to or after the Closing), including, without limitation, the
design, construction, engineering, maintenance and repair or environmental
condition of the Theaters, whether arising prior to or after the Closing Date,
but expressly excluding the Retained Liabilities and Seller's indemnity
obligations set forth in Article XIV (the "Assumed Liabilities"). The Parties'
rights and obligations under this Section 2.4 shall survive the Closing.

        Section 2.5    Retained Liabilities.    From and after the Closing Date,
Seller shall retain all Liabilities for (i) the payment of any amounts accrued
but not yet due or payable prior to the Closing Date under the Licenses and
Permits, except to the extent Purchaser has received an assignment of the
Licenses and Permits and a credit for such Liabilities under Section 11.2,
(ii) the payment of any amounts under any Contracts; (iii) the payment of all
Taxes accrued but not yet due or payable prior to the Closing Date, except to
the extent Purchaser has received a credit for such Taxes under Section 11.2,
(iv) all bookings (if any) for motion pictures with respect to the Theaters as
of the Closing Date, and (v) any claim for personal injury or property damage to
a Person (other than any Purchaser Indemnitee) which injury or damage occurred
prior to the Closing Date and is based on any act, event or omission which
occurred at a Theater during the period of Seller's ownership or tenancy, as the
case may be, of such Theater (the "Retained Liabilities"). The Parties' rights
and obligations under this Section 2.5 shall survive the Closing.

        Section 2.6    Letter of Credit.    To secure the due and punctual
performance of all Hattiesburg Lease Obligations assumed by Purchaser, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing or due or to become due, in accordance
with the terms of the Hattiesburg Lease, at Closing Purchaser shall deliver to
Seller an irrevocable standby letter of credit in favor of Seller and satisfying
the following requirements: (i) it is a sight draft letter of credit from a
financial institution (the "Issuer") acceptable to Seller, in its sole and
absolute discretion; provided, however, any financial institution having a
Credit Rating of "A1" or higher from Moody's or "A+" or higher from S&P; (ii) it
has an initial face amount of not less than $2,500,000 (the "Initial Face
Amount") and thereafter reduced on each annual anniversary thereof by an amount
equal to one-ninth of the Initial Face Amount; (iii) it has an expiration date
of not less than one (1) year from the Closing Date and thereafter renewed
annually through the term of the Hattiesburg Lease at least thirty
(30) calendar days prior to the expiration date (and may be drawn on by the
holder thereof if not so renewed); (iv) it is freely assignable by Seller;
(v) it may be drawn upon by Seller to the extent necessary to cure any defaults
by the tenant (whether or not such tenant shall be Purchaser) under the
Hattiesburg Lease; and (vi) it is otherwise reasonably satisfactory to Seller
and is substantially similar to the letter of credit in the form attached hereto
as Exhibit "E" (a letter of credit satisfying the foregoing requirements is
herein called a "Letter of Credit"). If the Issuer ceases to have a Credit
Rating of "A+" or higher by S&P or "A1" or higher by Moody's, Purchaser shall,
within thirty (30) calendar days of the rating downgrade, replace the Letter of
Credit with one issued by a bank having such rating (and if Purchaser fails to
so replace the Letter of Credit within thirty (30) days after such rating
downgrade, and for so long as the Letter of Credit shall not have been replaced,
Purchaser may drawn upon the Letter of Credit). Purchaser shall pay any and all
costs and expenses associated with Purchaser's changing the Issuer or
substituting a new Letter of Credit for an existing Letter of

10

--------------------------------------------------------------------------------




Credit. If, at any time after Closing, Purchaser shall procure and deliver to
Seller a written, unconditional, irrevocable release from the landlord under the
Hattiesburg Lease and/or any other party to which Seller may be liable
thereunder, which release shall be in form and substance reasonably acceptable
to Seller, but in any event releasing Seller of all Hattiesburg Lease
Obligations howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, and regardless of when existing or due, then Purchaser's
obligations under this Section 2.6 to provide the Letter of Credit shall
terminate and Purchaser shall cause the termination of the Letter of Credit
without cost or liability to Seller. Neither the procurement and delivery of any
such release nor the termination of the Letter of Credit, shall affect the
Guaranty (hereinafter defined) and such Guaranty shall remain in full force and
effect. This Section 2.6 shall survive Closing.

        Section 2.7    Guaranty.    To secure the due and punctual performance
of all Lease Obligations assumed by Purchaser, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing or due or to become due, in accordance with the terms thereof, at
Closing Guarantor shall deliver, and Purchaser shall cause Guarantor to deliver,
to Seller an unconditional guaranty in the form attached hereto as Exhibit "F"
(the "Guaranty").

ARTICLE III

PURCHASE PRICE

        Section 3.1    Purchase Price.    The purchase price for the Transferred
Property is Five Million Five Hundred Thousand and 00/100 Dollars
($5,500,000.00) (the "Purchase Price"), which shall be adjusted at Closing as a
result of the purchase by Purchaser of the Inventory pursuant to Section 2.3,
the Prorations pursuant to Section 11.2, and as otherwise expressly provided in
this Agreement and the Related Purchase Agreements.

        Section 3.2    Earnest Money.    

        (a)    Westgate Deposit.    The Parties acknowledge that Guarantor has
made a non-refundable deposit to Seller under the Westgate Letter Agreement in
an amount equal to ONE HUNDRED TWENTY-FIVE THOUSAND AND 00/100 DOLLARS
($125,000.00) (the "Westgate Deposit"), and has assigned any interest that
Guarantor may have in and to the Westgate Deposit to Purchaser.

        (b)    Deposit of Earnest Money.    Prior to or contemporaneous herewith
Purchaser has deposited with the Title Company the amount of ONE HUNDRED
THOUSAND AND 00/100 DOLLARS ($100,000.00) (the "Earnest Money"), which shall
held by the Title Company in escrow as earnest money pursuant to that certain
Escrow Agreement dated of even date herewith among Seller, Purchaser and the
Title Company (the "Escrow Agreement").

        (c)    Investment of Earnest Money.    The Earnest Money shall be
invested in accordance with the Escrow Agreement.

        (d)    Disbursement of Earnest Money to Seller at Closing.    On the
Closing Date, Purchaser shall cause the Title Company to disburse the Earnest
Money to Seller, and Purchaser shall receive a credit against the Purchase Price
in the amount equal to the Earnest Money disbursed to Seller. If this Agreement
and the Lafayette Purchase Agreement are terminated for any reason and Purchaser
is not entitled to a refund of the Earnest Money under an express provision of
this Agreement, then Seller and Purchaser shall provide written notice to the
Title Company directing the Title Company to disburse the Earnest Money to
Seller no later than two (2) Business Days after such termination. This
Section 3.2(d) shall survive the termination of this Agreement and the Lafayette
Purchase Agreement.

11

--------------------------------------------------------------------------------






        (e)    Refund of Earnest Money to Purchaser.    If this Agreement and
the Lafayette Purchase Agreement are terminated and Purchaser is entitled to a
refund of the Earnest Money (pursuant to any express provision of this
Agreement), then Seller and Purchaser shall provide written notice to the
Title Company directing the Title Company to disburse the Earnest Money to
Purchaser no later than two (2) Business Days after such termination.

        (f)    Refund of Westgate Deposit.    If the Westgate Letter Agreement
is terminated and Purchaser is entitled to a refund of the Westgate Deposit
(pursuant to any express provision of this Agreement), then Seller shall return
the Westgate Deposit to Purchaser no later than five (5) Business Days after
such termination.

        Section 3.3    Payment of Purchase Price.    

        (a)    Payment at Closing.    On the Closing Date, Purchaser shall pay
to Seller an amount equal to the Purchase Price (as adjusted pursuant to
Section 3.1), less (i) provided that Purchaser shall have consummated the
transaction contemplated by the Westgate Letter Agreement, the Westgate Deposit,
and less (ii) the Earnest Money disbursed to Seller. Purchaser shall cause the
wire transfer of funds to be received by Seller and the Title Company, as the
case may be, no later than 1:00 p.m. (prevailing Eastern Time) on the Closing
Date. If, with respect to the payment of the Purchase Price at Closing, Seller
receives the wire transfer of funds from Purchaser after 1:00 p.m. (prevailing
Eastern Time) and are unable to reinvest such funds on the Closing Date, then
the Title Company shall be directed to invest the funds overnight and any
interest paid thereon shall be credited to Seller.

        (b)    Method of Payment.    All amounts to be paid by Purchaser to
Seller pursuant to this Agreement shall be paid by wire transfer of immediately
available U.S. federal funds.

        Section 3.4    Cross-Termination.    If the Lafayette Purchase Agreement
or this Agreement shall terminate for any reason, then (i) this Agreement (in
the case of a termination of the Lafayette Purchase Agreement) or the Lafayette
Purchase Agreement (in the case of a termination of this Agreement) shall
automatically terminate coincident with such termination of the Lafayette
Purchase Agreement or this Agreement (as the case may be), whereupon the Parties
shall have no further rights or obligations under this Agreement and the
Lafayette Purchase Agreement, except those which expressly survive such
termination, (ii) Seller shall have the right to terminate the Westgate Letter
Agreement, whereupon the Westgate Deposit shall be returned to Purchaser and the
Parties shall have no further rights or obligations under the Westgate Letter
Agreement, except those which expressly survive such termination. If the
Westgate Letter Agreement shall terminate for any reason, then Seller shall have
the right to terminate this Agreement and the Lafayette Purchase Agreement,
whereupon the Parties shall have no further rights or obligations under the
Westgate Letter Agreement, except those which expressly survive such
termination. If Seller shall terminate the Lafayette Purchase Agreement (and, by
virtue of this Section 3.4, this Agreement) as a result of a Buyer Default (as
defined in the Lafayette Purchase Agreement) thereunder, then the Earnest Money
shall be disbursed to Seller in accordance with Section 3.2(d). If Seller shall
elect to terminate the Westgate Letter Agreement upon termination of the
Lafayette Purchase Agreement (and, by virtue of this Section 3.4, this
Agreement) as a result of a Buyer Default under the Lafayette Purchase
Agreement, then the Westgate Deposit shall be refunded to Purchaser in
accordance with Section 3.2(f). If Purchaser shall terminate Lafayette Purchase
Agreement (and, by virtue of this Section 3.4, this Agreement) as a result of a
Seller Default (as defined and used in the Lafayette Purchase Agreement) or a
default by the Owner Parties thereunder, or any failed contingency referenced in
Sections 2 and 3 therein, then the Earnest Money shall be refunded to Purchaser
in accordance with Section 3.2(e).

12

--------------------------------------------------------------------------------



ARTICLE IV

LIMITED INSPECTION OF LEVERAGE LEASED THEATER

        Section 4.1    Limited Inspection.    Subject to the rights of the Owner
Parties and the other limitations set forth in this Agreement, Purchaser, at its
sole cost and expense, shall have the right, for the period commencing on the
Effective Date and expiring October 21, 2005 (the "Inspection Period"), to enter
onto and cause to be performed by Alpha Testing, Inc. ("Alpha") a phase II
environmental site assessment (the "Phase II") of the Leverage Leased Theater as
recommended by Alpha in, and for the limited purposes set forth in, Section 7
(Findings and Conclusions) of that certain Phase I Environmental Site Assessment
of the Leverage Leased Theater dated August 11, 2005, prepared by Alpha and
identified as Alpha Project No. E05765, a true and correct copy of which Phase I
has been provided by Purchaser to Seller. Seller shall provide reasonable access
to the Leverage Leased Theater for Alpha to perform the Phase II; provided,
however, that (i) Purchaser and/or Alpha shall provide Seller with at least
forty-eight (48) hours prior notice of such access; (ii) Alpha inspectors shall
be coordinated through Seller's representative and accompanied by an employee,
agent or representative of Seller; (iii) such access shall not be conducted on a
Friday afternoon, Saturday, Sunday or holiday or during hours in which the
Leverage Leased Theater is open for business; (iv) Purchaser or Alpha will be
allowed to perform intrusive drilling, coring or other physical testing in
accordance with the scope of work provided by Alpha to Seller and Buyer prior to
the Effective Date (and coordinated scheduled with Seller so as to minimize the
effect on the operation of Seller's Business or damage to the building and
improvements on the property), however, any further intrusive drilling, coring
or other physical testing shall require the prior written consent of Seller,
which consent may be withheld in Seller's sole and absolute discretion; (v) such
access shall not unreasonably interfere with the Business, and Purchaser, Alpha,
and any other agent respectively thereof shall comply with Seller's requests
with respect to the Phase II to minimize such interference. If Purchaser, in its
reasonable discretion and with the exercise of good faith, is not satisfied with
the results of the Phase II, then Purchaser shall have the right to terminate
this Agreement and the Lafayette Purchase Agreement by providing written notice
to Seller prior to the expiration of the Inspection Period. If Purchaser
terminates this Agreement pursuant to this Section 4.1, then the Earnest Money
shall be refunded to Purchaser in accordance with Section 3.2(d), and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive such termination. If Purchaser does not terminate
this Agreement pursuant to this Section 4.1, then Purchaser shall be deemed to
have waived its rights to terminate this Agreement pursuant to this Section. If
this Agreement is terminated and as an express condition to the return of the
Earnest Money, Purchaser shall provide a copy to Seller of the Phase II. If
requested by the Seller Parties, Purchaser shall use commercially reasonable
efforts to obtain an original of any such Phase II for Seller, together with a
reliance letter in favor of Seller from Alpha. This Section 4.1 shall survive
the termination of this Agreement.

        Section 4.2    Release and Indemnification.    Purchaser (for itself and
all Purchaser Indemnitees) hereby releases the Seller Indemnitees and Owner
Parties for any Indemnification Loss incurred by any Purchaser Indemnitee
arising from or in connection with the Phase II, except to the extent resulting
from the gross negligence or willful misconduct of Seller. Purchaser and
Guarantor, on a joint and several basis, shall defend, indemnify and hold
harmless the Seller Indemnitees and the Owner Parties in accordance with
Article XIV from and against any Indemnification Loss incurred by any Seller
Indemnitee or Owner Party arising from or in connection with the Phase II.
Purchaser, at its cost and expense, shall repair any damage to the Leverage
Leased Theater (and the Additional Personal Property relating thereto) and any
other property owned by a Person other than Purchaser arising from or in
connection with the Phase II, and restore the Leverage Leased Theater (and the
Additional Personal Property relating thereto) and such other third-party
property to the same condition as existed prior to such Phase II, or replace the
Leverage Leased Theater (and the Additional Personal Property relating thereto)
or such third-party property with property of the same quantity and quality.

13

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained herein, Purchaser's and
Guarantor's indemnity obligations under this Section 4.2 shall not apply to any
loss, cost, expense or liability incurred by Seller or the Leveraged Lease
Theater resulting from or arising out of any existing environmental condition at
the Leveraged Lease Theater or any environmental condition at the Leveraged
Lease Theater discovered by Purchaser's Phase II; provided, however, Purchaser
agrees to keep the results of the Phase II confidential to the extent permitted
by applicable law, and unless compelled to do so by a court of competent
jurisdiction. This Section 4.2 shall survive the termination of this Agreement.

        Section 4.3    Insurance.    Prior to accessing the Leverage Leased
Theater in connection with such Phase II, Purchaser shall provide, and/or cause
Alpha to provide, to Seller one or more certificates of insurance, in form and
substance reasonably satisfactory to Seller, evidencing that Purchaser and Alpha
each maintain (i) commercial general liability insurance in an amount no less
than Two Million and 00/100 Dollars ($2,000,000.00), with an insurance company
with a Best's rating of no less than A/VIII (which with respect to Purchaser,
shall evidence insurance against its indemnification obligations under
Section 4.2), and naming Seller, the Owner Parties, and such other Persons
designated by Seller as additional insureds thereunder, and (ii) workers'
compensation insurance in amount, form and substance required under Applicable
Law. Such insurance policies shall not release or limit Purchaser's
indemnification obligations under Section 4.2.

ARTICLE V

TITLE TO THE PROPERTY

        Section 5.1    Conveyance of the Transferred Property.    On the Closing
Date, (i) Seller shall convey to Purchaser good, marketable and insurable fee
simple title to the Owned Theater by an Act of Cash Sale in the form attached
hereto as Exhibit "G" (the "Owned Theater Deed"), subject to (A) all matters of
record; (B) matters caused by Purchaser; (C) real estate taxes, assessments, and
other governmental levies, fees or charges, imposed with respect to the Owned
Theater which are not due and payable; (D) zoning, building codes and other land
use laws regulating the use or occupancy of the Owned Theater which are not
violated by the current use or occupancy of the Owned Theater; and (E) such
other matters as would be apparent from an accurate survey or physical
inspection of the Owned Theater, including, without limitation all of the
Permitted Title Exceptions with respect thereto; (ii) Seller shall assign, and
Purchaser shall assume, all of Seller's rights and obligations under the Leases
(other than the Hattiesburg Lease) from and after the Closing Date, all pursuant
to an assignment and assumption agreement in the form attached hereto as
Exhibit "H", to be entered into by and between Seller and Purchaser (the
"Assignment and Assumption Agreement"); (iii) Seller shall assign, and Purchaser
shall assume, all of Seller's rights and obligations under the Hattiesburg Lease
from and after the Closing Date, all pursuant to a separate assignment and
assumption agreement in the form attached hereto as Exhibit "H", to be entered
into by and between Seller and Purchaser (the "Hattiesburg Assignment and
Assumption Agreement"); (iv) Seller shall deliver a bill of sale in the form
attached hereto as Exhibit "I" (the "Bill of Sale") executed by Seller conveying
to Purchaser all of Seller's right, title and interest in and to the Personal
Property; and (v) subject to the Lafayette Purchase Agreement, Seller shall
cause the Owner Parties to convey to Purchaser good, marketable and insurable
fee simple title to the Leverage Leased Theater pursuant to the Lafayette
Purchase Agreement.

ARTICLE VI

CONDITION OF THE PROPERTY

        Section 6.1    PROPERTY SOLD "AS IS".    PURCHASER ACKNOWLEDGES AND
AGREES THAT PURCHASER IS ACCEPTING THE TRANSFERRED PROPERTY "AS-IS" "WHERE-IS"

14

--------------------------------------------------------------------------------




AND "WITH ALL FAULTS" WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES,
EITHER EXPRESSED OR IMPLIED, OF ANY KIND, NATURE, OR TYPE WHATSOEVER FROM, OR ON
BEHALF OF, SELLER OR THE OWNER PARTIES, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER
ACKNOWLEDGES AND AGREES THAT SELLER HEREBY EXPRESSLY DISCLAIMS, AND OWNER
PARTIES HAVE EXPRESSLY DISCLAIMED, ANY AND ALL IMPLIED WARRANTIES CONCERNING THE
CONDITION OF THE TRANSFERRED PROPERTY AND ANY PORTIONS THEREOF, INCLUDING, BUT
NOT LIMITED TO, ENVIRONMENTAL CONDITIONS, THE IMPLIED WARRANTIES OF
HABITABILITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT.

        Section 6.2    LIMITATION ON REPRESENTATIONS AND
WARRANTIES.    PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER SELLER, THE OWNER PARTIES, THEIR
AFFILIATES, NOR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS,
TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON
PURPORTING TO REPRESENT ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION,
WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO
THE TRANSFERRED PROPERTY OR THE BUSINESS, WRITTEN OR ORAL, EXPRESS OR IMPLIED,
ARISING BY OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY
REPRESENTATION OR WARRANTY AS TO (A) THE CONDITION, SAFETY, QUANTITY, QUALITY,
USE, OCCUPANCY OR OPERATION OF THE TRANSFERRED PROPERTY, (B) THE COMPLIANCE OF
THE TRANSFERRED PROPERTY OR THE BUSINESS WITH ANY ZONING REQUIREMENTS, BUILDING
CODES OR OTHER APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH
DISABILITIES ACT OF 1990, (C) THE ACCURACY OF ANY ENVIRONMENTAL REPORTS OR OTHER
DATA OR INFORMATION SET FORTH IN THE SELLER DUE DILIGENCE MATERIALS PROVIDED TO
PURCHASER WHICH WERE PREPARED FOR OR ON BEHALF OF SELLER OR THE OWNER PARTIES,
OR (D) ANY OTHER MATTER RELATING TO SELLER OR THE OWNER PARTIES, THE TRANSFERRED
PROPERTY OR THE BUSINESS.

        Section 6.3    RELIANCE ON DUE DILIGENCE.    PURCHASER ACKNOWLEDGES AND
AGREES THAT:

        (A)  PURCHASER SHALL HAVE HAD THE OPPORTUNITY TO CONDUCT ALL DUE
DILIGENCE INSPECTIONS OF THE TRANSFERRED PROPERTY AND THE BUSINESS AS OF THE
EFFECTIVE DATE, INCLUDING REVIEWING ALL SELLER DUE DILIGENCE MATERIALS AND
OBTAINING ALL INFORMATION WHICH IT DEEMS NECESSARY TO MAKE AN INFORMED DECISION
AS TO WHETHER IT SHOULD PROCEED WITH THE PURCHASE OF THE TRANSFERRED PROPERTY;

        (B)  PURCHASER WILL BE RELYING ONLY ON ITS DUE DILIGENCE INSPECTIONS OF
THE TRANSFERRED PROPERTY AND THE BUSINESS, ITS REVIEW OF THE SELLER DUE
DILIGENCE MATERIALS AND THE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY
SELLER IN THIS AGREEMENT IN PURCHASING THE TRANSFERRED PROPERTY; AND

        (C)  PURCHASER IS NOT RELYING ON ANY STATEMENT MADE OR INFORMATION
PROVIDED TO PURCHASER BY SELLER OR THE OWNER PARTIES

15

--------------------------------------------------------------------------------






(EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY STATED BY SELLER IN
THIS AGREEMENT) OR ANY OF THEIR AFFILIATES, OR ANY OF THEIR RESPECTIVE
SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES, BENEFICIARIES, DIRECTORS, MANAGERS,
OFFICERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR
REPRESENTATIVES, OR ANY PERSON PURPORTING TO REPRESENT ANY OF THE FOREGOING.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

        Section 7.1    Seller's Representations and Warranties.    To induce
Purchaser to enter into this Agreement and the Lafayette Purchase Agreement and
to consummate the transaction described in this Agreement and the Lafayette
Purchase Agreement, Seller hereby makes the representations and warranties in
this Section 7.1, which are true and correct as of the Effective Date and which
shall be true and correct as of the Closing Date, upon which Seller acknowledges
and agrees that Purchaser is entitled to rely.

        (a)    Organization and Power.    Seller is duly incorporated or formed
(as the case may be), validly existing, in good standing in the jurisdiction of
its incorporation or formation, and is qualified to do business in the
jurisdictions in which the Theaters are located, and has all requisite power and
authority to own the Transferred Property and conduct the Business as currently
owned and conducted.

        (b)    Authority and Binding Obligation.    (i) Seller has full power
and authority to execute and deliver this Agreement and the Lafayette Purchase
Agreement and all other documents to be executed and delivered by it pursuant to
this Agreement and the Lafayette Purchase Agreement (the "Seller Documents"),
and to perform all obligations required of it under each of the Seller
Documents, (ii) the execution and delivery by the signer on behalf of Seller of
each of the Seller Documents, and the performance by Seller of its obligations
under each of the Seller Documents, has been duly and validly authorized by all
necessary action by Seller, and (iii) each of the Seller Documents, when
executed and delivered, will constitute the legal, valid and binding obligations
of Seller enforceable against Seller in accordance with its terms, except to the
extent Purchaser itself is in default thereunder.

        (c)    No Conflicts.    Subject to the recordation of any of the Seller
Documents as appropriate, and except as disclosed in the Seller Due Diligence
Materials, neither the execution and delivery by Seller of any of the Seller
Documents, nor the performance by Seller of any of its obligations under any of
the Seller Documents, nor the consummation by Seller of the transaction
described in this Agreement and the Lafayette Purchase Agreement, will:
(i) violate any provision of Seller's organizational or other governing
documents; or (ii) violate any Applicable Law to which Seller or the Transferred
Property is subject.

        (d)    Finders and Investment Brokers.    Seller has not dealt with any
Person who has acted, directly or indirectly, as a broker, finder, financial
adviser or in such other capacity for or on behalf of Seller in connection with
the transaction described by this Agreement and the Lafayette Purchase Agreement
in any manner which would entitle such Person to any fee or commission in
connection with this Agreement or the Lafayette Purchase Agreement, or the
transaction described in this Agreement or the Lafayette Purchase Agreement.

        (e)    No Violation of Anti-Terrorism Laws.    None of Seller's property
or interests is subject to being "blocked" under any Anti-Terrorism Laws, and
neither Seller nor any Person holding any direct or indirect interest in Seller
is in violation of any Anti-Terrorism Laws.

16

--------------------------------------------------------------------------------







        (f)    Leases.    Seller has made available to Purchaser a true and
complete copy of the Leases together with all amendments, modifications or
supplements thereto. Seller is not in default under the Leases and Seller has no
Knowledge of any facts which, with notice or the passage of time, would
constitute a default by Seller under the Leases.

        (g)    Title to FF&E.    Except as set forth in the Seller Due Diligence
Materials, Seller has good and valid title to all FF&E, which shall be free and
clear of all liens and encumbrances (other than Landlord Liens) as of the
Closing Date.

        (h)    Third-Party Rights.    Except as set forth in the Seller Due
Diligence Materials, and subject to the Leverage Lease, Seller is not a party to
any unrecorded agreement, which grants any right or option to acquire all or any
portion of any Theater, which will not otherwise be waived or terminated prior
to Closing.

        (i)    Compliance with Applicable Law.    Except as set forth in the
Seller Due Diligence Materials, Seller has no Knowledge of the receipt of any
written notice of a violation of any Applicable Law with respect to any of the
Theaters which has not been cured or dismissed.

        (j)    Condemnation.    Seller has no Knowledge of the receipt of any
written notice of any pending condemnation proceeding or other proceeding in
eminent domain, and to Seller's Knowledge, no such condemnation proceeding or
eminent domain proceeding is threatened affecting any of the Theaters or any
portion thereof.

        (k)    Litigation.    Except as set forth in the Seller Due Diligence
Materials, Seller has no Knowledge of having been served with any court filing
in any litigation with respect to any of the Transferred Property in which
Seller or a Regal Entity or any of their respective Affiliates is named a party
or having been threatened with any such litigation, which in either event has
not been resolved, settled or dismissed.

        (l)    Mechanic's Liens.    As of Closing, Seller has no Knowledge that
(i) during the period of four (4) months immediately preceding Closing, any work
has been done and any materials have been furnished in connection with the
erection, equipment, repair, protection or removal of any improvement at any
Theater that has not been fully paid for, (ii) there are no uncompleted
buildings, structures or other improvements at any Theater, and (iii) Seller is
not a party to any outstanding contracts for the furnishing of any labor or
material to any Theater.

        (m)    Taxes.    Except as disclosed in the Seller Due Diligence
Materials, (i) all Taxes which would be delinquent if unpaid will be paid in
full or prorated at Closing as part of the Prorations pursuant to Section 11.2;
provided, however, that if any Taxes are payable in installments, such
representation and warranty shall apply only to such installments which would be
delinquent if unpaid at Closing, and (ii) Seller is not currently contesting any
Taxes.

        (n)    Sufficiency of Licenses and Permits.    To Seller's Knowledge,
Seller has all necessary licenses and permits necessary for Seller to operate
the Business at the Theaters as currently conducted, except where the absence of
any such license or permit does not or would not reasonably be expected to have
a material adverse effect on Seller's operation of the Business at the Theaters.

        (o)    Finders and Investment Brokers.    Seller has not dealt with any
Person who has acted, directly or indirectly, as a broker, finder, financial
adviser or in such other capacity for or on behalf of Seller in connection with
the transaction described by this Agreement and the Lafayette Purchase Agreement
in a manner which would entitle such Person to any fee or commission in
connection with this Agreement or the Lafayette Purchase Agreement or the
transaction described in this Agreement or the Lafayette Purchase Agreement.

17

--------------------------------------------------------------------------------






        (p)    Foreign Person.    Seller is a "United States person" (as defined
in Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions
of Section 1445(a) of the Code.

        Notwithstanding the foregoing, if Purchaser has Knowledge prior to
Closing of a breach of any representation or warranty made by Seller in this
Agreement prior to Closing, and Purchaser nevertheless proceeds to close the
transaction described in this Agreement and the Lafayette Purchase Agreement,
such representation or warranty by Seller shall be deemed to be qualified or
modified to reflect Purchaser's Knowledge of such breach.

        Section 7.2    Purchaser's Representations and Warranties.    To induce
Seller to enter into this Agreement and the Related Purchase Agreements and to
consummate the transaction described in this Agreement and the Related Purchase
Agreements, Purchaser hereby makes the representations and warranties in this
Section 7.2, which are true and correct as of the Effective Date and which shall
be true and correct as of the Closing Date, upon which Purchaser acknowledges
and agrees that Seller is entitled to rely.

        (a)    Organization and Power.    Purchaser is duly incorporated or
formed (as the case may be), validly existing and in good standing under the
laws of the State of Louisiana, and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as currently
being conducted.

        (b)    Authority and Binding Obligation.    (i) Purchaser has full power
and authority to execute and deliver this Agreement and the Lafayette Purchase
Agreement and all other documents to be executed and delivered by Purchaser
pursuant to this Agreement and the Lafayette Purchase Agreement (the "Purchaser
Documents"), and to perform all obligations of Purchaser arising under each of
the Purchaser Documents, (ii) the execution and delivery by the signer on behalf
of Purchaser of each of the Purchaser Documents, and the performance by
Purchaser of its obligations under each of the Purchaser Documents, has been
duly and validly authorized by all necessary action by Purchaser, and (iii) each
of the Purchaser Documents, when executed and delivered, will constitute the
legal, valid and binding obligations of Purchaser enforceable against Purchaser
in accordance with its terms, except to the extent Seller is in default
thereunder.

        (c)    Consents and Approvals; No Conflicts.    (i) No filing with, and
no permit, authorization, consent or approval of, any Governmental Authority or
other Person is necessary for the execution or delivery by Purchaser of any of
the Purchaser Documents, the performance by Purchaser of any of its obligations
under any of the Purchaser Documents, or the consummation by Purchaser of the
transaction described in this Agreement and the Lafayette Purchase Agreement,
and (ii) neither the execution and delivery by Purchaser of any of the Purchaser
Documents, nor the performance by Purchaser of any of its obligations under any
of the Purchaser Documents, nor the consummation by Purchaser of the transaction
described in this Agreement and the Lafayette Purchase Agreement, will:
(A) violate any provision of the organizational or governing documents of
Purchaser; (B) violate any Applicable Law to which Purchaser is subject; or
(C) result in a violation or breach of or constitute a default under any
contract, agreement or other instrument or obligation to which Purchaser is a
party or by which any of Purchaser's properties are subject.

        (d)    Finders and Investment Brokers.    Purchaser has not dealt with
any Person who has acted, directly or indirectly, as a broker, finder, financial
adviser or in such other capacity for or on behalf of Purchaser in connection
with the transaction described by this Agreement and the Lafayette Purchase
Agreement in any manner which would entitle such Person to any fee or commission
in connection with this Agreement or the Lafayette Purchase Agreement, or the
transaction described in this Agreement or the Lafayette Purchase Agreement.

18

--------------------------------------------------------------------------------






        (e)    No Violation of Anti-Terrorism Laws.    None of Purchaser's
property or interests is subject to being "blocked" under any Anti-Terrorism
Laws, and neither Purchaser nor any Person holding any direct or indirect
interest in Purchaser is in violation of any Anti-Terrorism Laws.

        Notwithstanding the foregoing, if Seller has Knowledge prior to Closing
of a breach of any representation or warranty made by Purchaser in this
Agreement, and Seller nevertheless elects to close the transaction described in
this Agreement and the Lafayette Purchase Agreement, such representation or
warranty by Purchaser shall be deemed to be qualified or modified to reflect
Seller's Knowledge of such breach.

        Section 7.3    No Representations, Warranties or Personal Liability of
the Owner Parties.    Purchaser acknowledges that the Owner Parties have not
made and are under no obligation to make any representations or warranties,
express or implied in connection with this Agreement or the Lafayette Purchase
Agreement. Purchaser also agrees that Owner Parties have no personal liability
under this Agreement or the Lafayette Purchase Agreement.

ARTICLE VIII

COVENANTS

        Section 8.1    Confidentiality.    

        (a)    Disclosure of Confidential Information.    The Parties
acknowledge and agree that the existence of this Agreement and the Related
Purchase Agreements, the terms of this Agreement and the Related Purchase
Agreements, and any other information disclosed in the Seller Due Diligence
Materials or any other documents, materials, data or other information with
respect to the Transferred Property or the Business which is not generally known
to the public shall be subject in all respects to the Confidentiality Agreement.
This Section 8.1(a) shall survive the termination of this Agreement and any
Related Purchase Agreements.

        (b)    Communication with Governmental Authorities.    Without limiting
the generality of the provisions in Section 8.1(a), Purchaser shall not, through
its officers, employees, managers, contractors, consultants, agents,
representatives or any other Person, directly or indirectly, communicate with
any Governmental Authority or any official, employee or representative thereof,
involving any matter with respect to the Property or the Business without
Seller's prior written consent, which consent shall not be unreasonably withheld
or delayed.

        (c)    Communication with Employees.    Without limiting the generality
of the provisions in Section 8.1(a), Purchaser shall not, through its officers,
employees, managers, contractors, consultants, agents, representatives or any
other Person, directly or indirectly, communicate with any Employees or any
Person representing any Employees involving any matter with respect to the
Transferred Property or the transactions contemplated by this Agreement and the
Related Purchase Agreements, without Seller's prior written consent, which
consent shall not be unreasonably withheld or delayed, unless such communication
is arranged by Seller. Seller hereby consents to any communications between
Purchaser and any Person who constitutes "Knowledge" of Seller.

        Section 8.2    Conduct of the Business.    From the Effective Date until
the Closing or earlier termination of this Agreement and the Lafayette Purchase
Agreement, Seller shall conduct the Business in the Ordinary Course of Business,
including, without limitation, (i) maintaining insurance coverages presently
existing on the Transferred Property or as required under the terms of the
Leases or Leverage Lease (as applicable), and otherwise performing the
obligations of tenant under the

19

--------------------------------------------------------------------------------



Leases, and (ii) if Purchaser has elected to purchase the Inventory pursuant to
Section 2.3, maintain the Inventory at levels maintained in the Ordinary Course
of Business; provided,however, that Seller shall have no obligation to operate
at the Theaters and Seller shall have the right, unless prohibited by the terms
of the Leases, to cease operations entirely or from time to time as may be
necessary, as determined in Seller's sole and absolute discretion, to effectuate
the orderly transition of ownership of the Theaters consistent with the terms
and conditions of this Agreement, the Leases, or otherwise.

        Section 8.3    Licenses and Permits.    Purchaser shall be responsible
for obtaining the transfer of all Licenses and Permits (to the extent
transferable) or the issuance of new licenses and permits for the operation of
the Theaters. Purchaser, at its cost and expense, shall submit all necessary
applications and other materials to the appropriate Governmental Authority and
take such other actions to effect the transfer of Licenses and Permits or
issuance of new licenses and permits as of the Closing, and Seller shall use
commercially reasonable efforts (at no cost or expense to Seller) to cooperate
with Purchaser to cause the Licenses and Permits to be transferred or new
licenses and permits to be issued to Purchaser. If this Agreement and the
Lafayette Purchase Agreement are terminated and Purchaser has filed an
application or otherwise commenced the processing of obtaining new licenses and
permits, Purchaser shall withdraw all such applications and cease all other
activities with respect to such new licenses and permits.

        Section 8.4    Employees.    Seller shall terminate the employment of
all Employees of the Theaters effective as of the Closing Date, and Purchaser
may, but shall not be required, in its sole and absolute discretion, offer
employment to all such terminated Employees.

        Section 8.5    Gift Certificates; Discounted Movie Tickets.    Purchaser
shall honor all coupons, gift certificates, corporate movie tickets, and VIP,
super saver, premiere or other movie tickets issued by any Regal Entity or
Seller for box office admissions or concession purchaser for a period of twelve
(12) months after the Closing Date; provided, however, that Seller shall
reimburse Purchaser (not more than once in any thirty (30) day period and such
reimbursement obligation shall expire six (6) months after the expiration of
such twelve (12) month period) for the amount that any Regal Entity or Seller
actually received for any gift certificates or discounted movie tickets that are
redeemed by any customer of the Theaters after the Closing Date upon submission
by Purchaser of the original, cancelled gift certificates or discounted movie
tickets to Seller. This Section 8.5 shall survive the Closing.

ARTICLE IX

CLOSING CONDITIONS

        Section 9.1    Purchaser Closing Conditions.    

        (a)    Satisfaction of Purchaser Closing Conditions.    Purchaser's
obligations to close the transactions described in this Agreement are subject to
the satisfaction at or prior to Closing of the following conditions precedent
(the "Purchaser Closing Conditions"):

        (i)    Seller's Deliveries.    All of the Seller Closing Deliveries
shall have been delivered to Purchaser or deposited with the Title Company
pursuant to the Escrow Agreement; and

        (ii)    Closing on the Lafayette Purchase Agreement.    Seller and
Purchaser shall have consummated the transaction contemplated by the Lafayette
Purchase Agreement.

        (b)    Failure of Purchaser Closing Condition.    Except as expressly
provided in Section 9.3, if any of the Purchaser Closing Conditions are not
satisfied as of the Closing Date, then Purchaser shall have the right
(i) subject to Seller's right to cure under Section 12.3, to terminate this
Agreement and the Lafayette Purchase Agreement by providing written notice to
Seller, in which case the Earnest Money shall be refunded to Purchaser in
accordance with

20

--------------------------------------------------------------------------------



Section 3.2(e), and the Parties shall have no further rights or obligations
under this Agreement and the Lafayette Purchase Agreement, except those which
expressly survive such termination, or (ii) to waive any of the Purchaser
Closing Conditions at or prior to Closing.

        Section 9.2    The Seller Closing Conditions.    

        (a)    Satisfaction of the Seller Closing Conditions.    Seller's
obligations to close the transactions contemplated in this Agreement and the
Related Purchase Agreements are subject to the satisfaction at or prior to
Closing of the following conditions precedent (the "Seller Closing Conditions"):

        (i)    Receipt of the Purchase Price.    Purchaser shall have (A) paid
to Seller or deposited with the Title Company the Purchase Price (as adjusted
pursuant to Section 3.1) with written direction to disburse the same to Seller,
and (B) delivered written direction to the Title Company to disburse the Earnest
Money to Seller;

        (ii)    Purchaser's Deliveries.    All of the Purchaser Closing
Deliveries shall have been delivered to Purchaser or deposited with the
Title Company pursuant to the Escrow Agreement;

        (iii)    Representations and Warranties.    The representations and
warranties of Purchaser in this Agreement shall be true and correct in all
material respects as of the Closing (or as of such other date to which such
representation or warranty expressly is made);

        (iv)    Covenants and Obligations.    The covenants and obligations of
Purchaser in this Agreement shall have been performed in all material respects;

        (v)    Consents.    All consents and approvals by third parties that are
required for the consummation of the transactions contemplated hereby
(including, without limitation, any consents required under the Leases) or that
are required in order to prevent a breach or default under or a termination or
modification of any contract or agreement to which Seller is a party or by which
any of its assets are bound shall have been obtained; and

        (vi)    Closing on Related Purchase Agreements.    Seller and Purchaser
shall have consummated the transactions contemplated by the Related Purchase
Agreements.

        (b)    Failure of a Seller Closing Condition.    Except as expressly
provided in Section 9.3, if any of the Seller Closing Conditions are not
satisfied at Closing, then Seller shall have the right to (i) terminate this
Agreement, the Lafayette Purchase Agreement, and, if Seller so elects in its
sole and absolute discretion, the Westgate Letter Agreement, by providing
written notice to Purchaser, in which case (A) the Earnest Money shall be
refunded to Purchaser in accordance with Section 3.2(e), (B) if Seller has
elected to terminate the Westgate Letter Agreement, the Westgate Deposit shall
be returned to Purchaser, and (C) the Parties shall have no further rights or
obligations under this Agreement, the Lafayette Purchase Agreement, or, if
Seller has elected to terminate the Westgate Letter Agreement, the Westgate
Letter Agreement, except those which expressly survive such termination, or
(ii) waive any of the Seller Closing Conditions at or prior to Closing.

        Section 9.3    Frustration of Closing Conditions.    Seller and
Purchaser may not rely on the failure of the Seller Closing Conditions or
Purchaser Closing Conditions, respectively, if such failure was caused by the
relying Party's failure to perform its obligations under this Agreement or such
relying Party's breach of its representations and warranties hereunder.

21

--------------------------------------------------------------------------------



ARTICLE X

CLOSING; POST-CLOSING RIGHT OF FIRST REFUSAL AND PURCHASE RIGHT WITH RESPECT TO
ADDITIONAL LEASED THEATERS AND R&S SHARES

        Section 10.1    Closing Date.    The closing of the transactions
described in this Agreement and the Lafayette Purchase Agreement (the "Closing")
shall occur not later than November 3, 2005 (as such date may be postponed
pursuant to this Section 10.1 or Sections 12.3, 13.1(a) or 13.2), or such other
date as agreed to in writing between Seller and Purchaser (the date on which the
Closing occurs is referred to herein as the "Closing Date"). Notwithstanding the
foregoing, if Seller reasonably determines that further extensions beyond
November 3, 2005, are necessary to consummate the transactions contemplated
hereby and by the Lafayette Purchase Agreement, then Purchaser shall not
unreasonably withhold, condition, or delay its consent to such further
extensions. The Closing shall be effected through escrow created by the Escrow
Agreement and shall occur at the offices of the Seller's counsel or such other
place as agreed to in writing between Seller and Purchaser.

        Section 10.2    Closing Deliveries.    

        (a)    Seller's Deliveries.    At the Closing, Seller shall deliver or
cause to be delivered to Purchaser or deposited with the Title Company pursuant
to the Escrow Agreement each of the following items (the "Seller Closing
Deliveries"):

          (i)  The deliveries required to be made by Seller under the Lafayette
Purchase Agreement;

         (ii)  The Owned Theater Deed;

        (iii)  The Assignment and Assumption Agreement;

        (iv)  The Hattiesburg Assignment and Assumption Agreement;

         (v)  The Bill of Sale;

        (vi)  Such agreements, affidavits or other documents as may be
reasonably required by the Title Company from Seller to issue the title policies
pursuant to and in the form contemplated by the Title Commitments (with the
standard exceptions (other than the so-called "survey" exception) deleted),
subject to the Permitted Title Exceptions (collectively, the "Title Policies");

       (vii)  Any real estate transfer tax declarations or similar documents
required under Applicable Law in connection with the conveyance of the Theaters;

      (viii)  FIRPTA affidavits from Seller in the form set forth in the
regulations under Section 1445 of the Code;

        (ix)  To the extent not previously delivered to Purchaser, all keys and
lock combinations in Seller's Possession, which shall be located at the Theaters
on the Closing Date and deemed to be delivered to Purchaser upon delivery of
possession of the Theaters;

         (x)  The Closing Statement prepared pursuant to Section 11.1; and

        (xi)  Such other documents and instruments as may be reasonably
requested by Purchaser in order to consummate the transaction described in this
Agreement.

22

--------------------------------------------------------------------------------






        (b)    Purchaser's Deliveries.    At the Closing, Purchaser shall
deliver or cause to be delivered to Seller or deposited with the Title Company
pursuant to the Escrow Agreement each of the following items (the "Purchaser
Closing Deliveries"):

          (i)  The deliveries required to be made by Purchaser under the
Lafayette Purchase Agreement;

         (ii)  The Purchase Price (as adjusted pursuant to Section 3.1) to be
paid by Purchaser;

        (iii)  The Letter of Credit;

        (iv)  The Guaranty;

         (v)  A letter of direction to the Title Company directing the
Title Company to disburse the Purchase Price to Seller upon satisfaction of the
escrow conditions therein;

        (vi)  A counterpart of each of the documents and instruments to be
delivered by Seller under Section 10.2(a) which require execution by Purchaser;
and

       (vii)  Such other documents and instruments as may be reasonably
requested by Seller or the Title Company in order to consummate the transaction
described in this Agreement.

        Section 10.3    Possession; Removal Work.    Seller shall deliver
possession of the Transferred Property to Purchaser at Closing in the manner
contemplated herein. For the thirty (30) days immediately following the Closing
Date (the "Removal Period"), Seller and its agents and representatives shall, at
their sole cost and expense, and subject to the rights of Purchaser, have the
right and license to enter into the Theaters for the sole purpose of removing
any of the Excluded Property belonging to Seller (the "Removal Work"), it being
agreed by the Parties that Seller shall be under no obligation to remove any
such Excluded Property. Any Excluded Property not so removed by Seller prior to
the expiration of the Removal Period shall be deemed surrendered to Purchaser at
and as of the expiration of the Removal Period without cost or liability to
Purchaser. Seller (for itself and all Seller Indemnitees) hereby releases the
Purchaser Indemnitees for any Indemnification Loss incurred by any Seller
Indemnitee arising from or in connection with the Removal Work, except to the
extent resulting from the gross negligence or willful misconduct of Purchaser.
Seller shall defend, indemnify and hold harmless the Purchaser Indemnitees in
accordance with Article XIV from and against any Indemnification Loss incurred
by any Purchaser Indemnitee arising from or in connection with the Removal Work.
At all times during the Removal Work, and to the extent the Theaters are not
going to be demolished by Purchaser, Seller shall use commercially reasonable
efforts not to materially damage the Transferred Property. During any Removal
Work, Seller shall continue to maintain commercial general liability insurance
and workers' compensation insurance in same amounts maintained by Seller prior
to Closing, but in any event naming Purchaser as an additional insured
thereunder. Seller's maintenance of such insurance policies shall not release or
limit the Seller's indemnification obligations under this Section 10.3. This
Section 10.3 shall survive Closing or the earlier termination of this Agreement
and the Lafayette Purchase Agreement.

        Section 10.4    Right of First Refusal.    

        (a)    Grant.    Subject to the reservation provided in Section 10.7 and
the condition precedent set forth in Section 10.4(c), and provided that Closing
shall have occurred, if, at any time during the period commencing on the Closing
Date and expiring one (1) year thereafter (the "ROFR/Right to Purchase Term"),
Seller elects to accept any written offer (each, an "Offer") received by Seller
from a bona fide third-party purchaser for (i) the assignment and assumption of
any or all Additional Lease with respect to any or all Additional Leased Theater
and purchase of the Additional Personal Property relating thereto and/or
(ii) the sale of the R&S Shares, then Seller shall provide to Purchaser written
notice (each, an "ROFR Notice") of the Offer, together with a copy thereof or a
written summary of the salient terms

23

--------------------------------------------------------------------------------



thereof. Purchaser shall thereafter have fifteen (15) days after its receipt of
the ROFR Notice in which to notify Seller in writing (the "ROFR Election
Notice") of its election to (y) assume such Additional Lease with respect to
such Additional Leased Theater and purchase the Additional Personal Property
relating thereto and/or (z) purchase the R&S Shares (as the case may be), on the
terms set forth in the Offer (the failure by Purchaser to provide an ROFR
Election Notice to Seller within such fifteen (15) day period being deemed an
election not to exercise Purchaser's right or first refusal (the "ROFR") as set
forth in this Section 10.4(a)).

        (b)    Closing.    If Purchaser timely elects to (i) assume such
Additional Lease with respect to such Additional Leased Theater and purchase the
Additional Personal Property relating thereto and/or (ii) purchase the R&S
Shares (as the case may be) as aforesaid, then on a date not later than the
earlier to occur of (l) the date set forth in Offer for the closing or
(m) forty-five (45) days after the date of ROFR Election Notice, Seller shall
(y) assign to Purchaser, and Purchaser shall assume from Seller, all of Seller's
rights and obligations under such Additional Lease and Seller shall sell to
Purchaser, and Purchaser shall purchase and accept from Seller, all right, title
and interest of Seller in and to the Additional Personal Property relating
thereto, and/or (z) sell to Purchaser and Purchaser shall purchase from Seller
the R&S Shares, all on the terms and conditions set forth in the ROFR Notice.
All transfer, stamp and other taxes imposed on the assignment and assumption of
such Additional Lease and the sale and purchase of the Additional Personal
Property relating thereto or the purchase and sale of the R&S Shares (as the
case may be) and all other associated costs therewith shall be borne in
accordance with the terms and conditions set forth in the ROFR Notice.

        (c)    Condition Precedent to ROFR—Release or Additional
Security.    Notwithstanding any provision in any Offer, as a condition
precedent to Purchaser's right to exercise its ROFR with respect to any
Additional Lease (and the Additional Personal Property relating thereto) and/or
the R&S Shares as provided in this Section 10.4, Purchaser shall have either
(i) procured, prior to or contemporaneous with the delivery of its ROFR Election
Notice, an irrevocable release, or an irrevocable written commitment to release
at the closing of the transaction contemplated by such Offer (and thereafter
landlord shall have delivered such release at such closing), from the landlord
under such Additional Lease and/or any other party to which Seller may be liable
thereunder, which release shall be in form and substance reasonably acceptable
to Seller, but in any event releasing Seller of all Seller's obligations
thereunder howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, and regardless of when existing or due or (ii) delivered
and caused Guarantor to have delivered to Seller at the closing of the
transaction contemplated by such Offer reasonable security, in form and
substance reasonably acceptable to Seller, securing Purchaser's due and punctual
performance of all of Purchaser's obligations under any Additional Lease assumed
pursuant to this Section 10.4 and the assignment and assumption instrument with
respect thereto and/or, if Purchaser purchases the R&S Shares, the R&S Lease. If
(y) Purchaser shall have failed to procure any such release or commitment to
release prior to or contemporaneous with the delivery of the ROFR Election
Notice, or if any such landlord shall have failed to provide such release at the
closing of the transaction contemplated by such Offer, after having timely
delivered its commitment therefor, as provided in clause (i) of the preceding
sentence, and (z) Purchaser shall have failed to deliver and caused Guarantor to
have delivered to Seller at the closing of the transaction contemplated by such
Offer reasonable security as provided in clause (ii) of the preceding sentence,
then the ROFR Election Notice with respect to such Offer shall be deemed null
and void and Purchase shall be deemed to have forever waived its ROFR hereunder
as to all Additional Leases (and the Additional Personal Property relating
thereto) and the R&S Shares.

24

--------------------------------------------------------------------------------






        (d)    Failure to Exercise ROFR.    If Purchaser elects, or is deemed to
have elected, not to (i) assume any Additional Lease and purchase the Additional
Personal Property relating thereto and/or (ii) purchase the R&S Shares (as the
case may be), with respect to any Offer provided to Purchaser pursuant to
Section 10.4(a), then Seller shall thereafter have the right to (y) assign such
Additional Lease and sell the Additional Personal Property relating thereto
and/or (z) sell the R&S Shares (as the case may be) to the bona fide third party
purchaser or any Affiliate thereof.

        Section 10.5    Right to Purchase.    

        (a)    Grant.    Subject to the reservation provided in Section 10.7 and
provided that Closing shall have occurred, Seller hereby irrevocably grants to
Purchaser the right to purchase (hereinafter the "Right to Purchase") during the
ROFR/Right to Purchase Term to (i) an assignment and assumption of all, but not
less than all, of Additional Leases then leased by Seller and purchase of the
Additional Personal Property relating thereto and (ii) the purchase of the R&S
Shares (excluding (y) Additional Leases and the Additional Personal Property
relating thereto with respect to which Seller has previously assigned and/or
(z) the R&S Shares with respect to which Seller has previously sold), for the
Right to Purchase Price (hereinafter defined) and otherwise on the terms and
conditions set forth in purchase agreement substantially in the form attached
hereto as Exhibit "J", to be executed by Seller and Purchaser and to be joined
by Guarantor (the "Additional Purchase Agreement").

        (b)    Right to Purchase Price.    The purchase price (the "Right to
Purchase Price") for (i) all then-leased Additional Leases all then-owned
Additional Personal Property relating thereto and (ii) all then-owned R&S Shares
shall be equal to Four Million Nine Hundred Thousand and 00/100 Dollars
($4,900,000.00), which Right to Purchase Price is (y) subject to reduction for
(A) any prior assignments by Seller of any Additional Lease (together with the
sale of Additional Personal Property relating thereto) and/or (B) any prior sale
by Seller of the R&S Shares, such reduction amount being equal to the aggregate
of the values allocated thereto as set forth on Exhibit "K" attached hereto,
each with respect to which Purchaser did not exercise its ROFR, and (z) shall be
further adjusted pursuant to the Additional Purchase Agreement.

        (c)    Exercise of the Right to Purchase.    Purchaser may exercise the
Right to Purchase at any time during the ROFR/Right to Purchase Term, by the
delivery (i) to Seller of (A) written notice of Purchaser's intent so to
exercise the Right to Purchase (the "Right to Purchase Exercise Notice"),
together with (B) two (2) copies of the Additional Purchase Agreement dated as
of the date of the Right to Purchase Exercise Notice and executed by Purchaser,
(ii) to the Title Company the earnest money deposit required under the
Additional Purchase Agreement. Within three (3) Business Days after Seller's
receipt of Purchaser's the Right to Purchase Exercise Notice and the executed
counterpart of the Additional Purchase Agreement and the Title Company's receipt
of the earnest money as aforesaid, (i) Seller shall execute and return to
Purchaser one (1) copy of such Additional Purchase Agreement dated as of the
date of Seller's execution thereof, and (ii) Seller and Purchaser shall enter
into an escrow agreement with the Title Company substantially in the form of the
Escrow Agreement (with conforming changes to reflect the terms of the Additional
Purchase Agreement).

        (d)    Failure to Exercise Right to Purchase.    In the event that the
Right to Purchase is not exercised by Purchaser in the manner provided herein on
or before the expiration of the ROFR/Right to Purchase Term, then the Right to
Purchase, without further action of either Party, shall automatically terminate
whereupon the Parties shall have no further rights or obligations under this
Agreement with respect to such Right to Purchase.

25

--------------------------------------------------------------------------------





        Section 10.6    Conduct of the Seller's Business with respect to
Additional Leased Theaters and the R&S Theater.    Subject to the reservation
provided in Section 10.7, from the Effective Date until the earlier to occur of
(i) the closing of the consummation of the assignment and assumption of the
applicable Additional Lease and the Additional Personal Property relating
thereto and/or the R&S Shares (as the case may be) (whether with Purchaser or a
third-party), (ii) the expiration of the ROFR/Right to Purchase Period,
(iii) the earlier termination of this Agreement and the Lafayette Purchase
Agreement, or (iv) the earlier termination of the Additional Purchase Agreement
(as applicable), Seller shall not amend, modify, terminate, mortgage, pledge,
hypothecate or encumber or cause the amendment, modification, termination,
mortgage, pledge, hypothecation, or encumbrance of the Additional Leases or the
R&S Lease and shall conduct or cause the conduct of the Business with respect to
the Additional Leased Theaters and the R&S Theater in the Ordinary Course of
Business, including, without limitation, maintaining or causing the maintenance
of insurance coverages presently existing on the Additional Leased Theaters,
Additional Personal Property, and R&S Theater, or as required under the terms of
the Additional Leases and R&S Lease; provided, however, that (i) Seller shall
have the right to exercise or elect not to exercise, or cause the exercise or
not to exercise, any extension or renewal right expressly granted under any
Additional Lease or the R&S Lease, (ii) Seller shall have no obligation, unless
required by the terms of the Additional Leases, to operate or cause the
operation at the Additional Leased Theaters and R&S Theater, and (iii) Seller
shall have the right, unless required by the terms of the Additional Leases, to
cease or cause the cessation of operations entirely or from time to time as may
be necessary, as determined in Seller's sole and absolute discretion. This
Section 10.6 shall survive Closing.

        Section 10.7    Seller's Reservation.    Notwithstanding anything herein
to the contrary, Seller reserves the right to enter into, and the ROFR forth in
Section 10.4 shall not apply to, (i) any amendment, modification, or termination
or any other arrangement with any landlord under, any Additional Lease or the
R&S Lease, (ii) any sale of all or substantially all of the assets of Seller, or
(iii) any sale of all or a majority of the ownership interest in Seller;
provided, however, that Seller shall provide Purchase with written notice of
same promptly following the consummation of same. In the event of any
termination of any such Additional Lease or the R&S Lease, then the ROFR and
Right to Purchase with respect to such Additional Lease or the R&S Shares (as
the case may be), without further action of either Party, shall automatically
terminate whereupon (i) the Parties shall have no further rights or obligations
under this Agreement with respect to such ROFR and Right to Purchase to the
extent relating to such Additional Lease or the R&S Shares (as the case may be)
and (ii) ROFR and the Right to Purchase shall remain applicable to all other
Additional Leases and/or the R&S Shares (as the case may be). In the event of
any sale of all or substantially all of the assets of Seller, or any sale of any
interest in Seller, then the ROFR and Right to Purchase with respect to all
Additional Leases and the R&S Shares, without further action of either Party,
shall automatically terminate whereupon the Parties shall have no further rights
or obligations under this Agreement with respect to the ROFR and Right to
Purchase.

ARTICLE XI

PRORATIONS AND EXPENSES

        Section 11.1    Closing Statement.    No later than the Business Day
prior to Closing, the Parties, through their respective employees, agents or
representatives, jointly shall make such examinations, audits and inventories of
the Theaters as may be necessary to make the adjustments and prorations to the
Purchase Price as set forth in Sections 11.2 and 11.3 or any other provisions of
this Agreement or the Related Purchase Agreements. Based upon such examinations,
audits and inventories, the Parties jointly shall prepare prior to Closing a
closing statement (the "Closing Statement"), which shall set forth their best
estimate of the amounts of the items to be adjusted and prorated under this
Agreement and the Related Purchase Agreements. The Closing Statement shall be
approved and executed by the

26

--------------------------------------------------------------------------------




Parties at Closing, and such adjustments and prorations shall be final with
respect to the items set forth in the Closing Statement, except to the extent
any such items shall be reprorated after the Closing as expressly set forth in
Section 11.2.

        Section 11.2    Prorations.    The items of revenue and expense set
forth in this Section 11.2 shall be prorated between the Parties (the
"Prorations") as of 11:59 p.m. on the day preceding the Closing Date (the
"Cut-Off Time"), or such other time expressly provided in this Section 11.2, so
that the Closing Date is a day of income and expense for Purchaser.

        (a)    Lease Payments.    Any base or fixed rents, prepaid amounts,
operating expenses, common area maintenance charges, real estate taxes,
insurance premiums, or any other monetary charges (other than percentage rents)
due and payable by Seller under the Leases shall be prorated as of the Cut-Off
Time between Seller and Purchaser. There shall be no proration of any percentage
rents due and payable by Seller under the Leases. Seller shall receive a credit
for all security deposits held by the Landlords under the Leases.

        (b)    Taxes.    All Taxes shall be prorated as of the Cut-Off Time
between Seller and Purchaser. If the amount of any Taxes is not ascertainable on
the Closing Date, the proration for such Taxes shall be based on the most recent
available bill.

        (c)    REA Charges.    All common area maintenance charges, operating
expenses, or any other monetary charges due and payable by Seller under any
reciprocal easement agreement or similar agreement affecting any Theater shall
be prorated as of the Cut-Off Time between Seller and Purchaser.

        (d)    Utilities.    All utility services for the Theaters shall be
prorated as of the Cut-Off Time between Seller and Purchaser. The Parties shall
use commercially reasonable efforts to obtain readings for all utilities as of
the Cut-Off Time. If readings cannot be obtained as of the Closing Date, the
cost of such utilities shall be prorated between Seller and Purchaser by
estimating such cost on the basis of the most recent bill for such service.
Seller shall receive a credit for all deposits transferred to Purchaser or which
remain on deposit for the benefit of Purchaser with respect to such utility
contracts.

        (e)    Other Adjustments and Prorations.    All other items of income
and expense with respect to any Theater as are customarily adjusted or prorated
upon the sale and purchase of property similar to such Theater in Mississippi or
Louisiana, as the case may be, shall be adjusted and prorated between Seller and
Purchaser accordingly.

        (f)    Prorations Final.    All prorations shall be final and neither
Seller nor Purchaser shall have any right of reproration, including without
limitation, any reproration with respect to any year-end reconciliation of
common area maintenance charges under the Leases.

        Section 11.3    Transaction Costs.    

        (a)    Seller's Transaction Costs.    In addition to the other costs and
expenses to be paid by Seller set forth elsewhere in this Agreement and the
Related Purchase Agreements, Seller shall pay for the following items in
connection with this transaction: (i) all costs of recording any title clearance
documents; and (ii) the fees and expenses of its own attorneys, accountants and
consultants.

        (b)    Purchaser's Transaction Costs.    In addition to the other costs
and expenses to be paid by Purchaser as set forth elsewhere in this Agreement
and the Related Purchase Agreements, Purchaser shall pay for the following items
in connection with this transaction: (i) the fees and expenses incurred by
Purchaser in connection with any Inspections; (ii) the fees and expenses for the
Title Commitments and Title Policies; (iii) any transfer, documentary, stamp,
sales or similar tax and recording charges payable in connection with the

27

--------------------------------------------------------------------------------






conveyance of the Transferred Property; (iv) any fees or expenses payable for
the assignment, transfer or conveyance of any Leases and Licenses and Permits;
(v) any mortgage tax, title insurance fees and expenses for any loan title
insurance policies, recording charges or other amounts payable in connection
with any financing obtained by Purchaser; (vi) the fees and expenses for the
Title Company; and (vii) the fees and expenses of its own attorneys, accountants
and consultants.

ARTICLE XII

DEFAULT AND REMEDIES

        Section 12.1    Seller's Default.    (a) If Seller fails to consummate
the Closing under this Agreement (a "Seller Default"), and no Purchaser Default
has occurred which remains uncured, then Purchaser, as its sole and exclusive
remedies, may elect to (i) terminate this Agreement and the Lafayette Purchase
Agreement, in which case the Earnest Money shall be refunded to Purchaser in
accordance with Section 3.2(e), and the Parties shall have no further rights or
obligations under this Agreement or the Lafayette Purchase Agreement, except
those which expressly survive such termination; or (ii) obtain a court order for
specific performance with respect to Seller hereunder.

        (b)   If Seller fails to consummate the transaction contemplated by the
Westgate Letter Agreement, then Purchaser, as its sole and exclusive remedy, may
elect to terminate the Westgate Letter Agreement, in which case the Westgate
Deposit shall be refunded to Purchaser in accordance with Section 3.2(f), and
the Parties shall have no further rights or obligations under the Westgate
Letter Agreement.

        Section 12.2    Seller's Right to Cure.    Notwithstanding anything to
the contrary in this Agreement or the Related Purchase Agreements Purchaser
shall not have the right to exercise its remedies under Section 12.1(a) for a
Seller Default, Section 12.1(b) for a default relative to the Westgate Letter
Agreement, or Section 9.1(b) for a failure of a Purchaser Closing Condition (a
"Purchaser Closing Condition Failure"), unless Purchaser has provided written
notice to Seller specifying in reasonable detail the nature of the Seller
Default, the default relative to the Westgate Letter Agreement, or the Purchaser
Closing Condition Failure (as the case may be), and Seller has not cured such
Seller Default, such default relative to the Westgate Letter Agreement, or such
Purchaser Closing Condition Failure (as the case may be) within twenty (20) days
after Seller's receipt of such notice (the "Seller Cure Period"), in which case
the Closing shall be postponed until the date which is five (5) Business Days
after the expiration of the Seller Cure Period.

        Section 12.3    Purchaser's Default.    If Purchaser fails to perform
any of its other covenants or obligations or if any representation made by
Purchaser is untrue under this Agreement or any Related Purchase Agreement in
any material respect which breach or default is not caused by a Seller Default
(each, a "Purchaser Default"), then Seller, may elect to (i) terminate this
Agreement, the Lafayette Purchase Agreement, and, if Seller so elects in its
sole and absolute discretion, the Westgate Letter Agreement, by providing
written notice to Purchaser, in which case (A) the Earnest Money shall be
disbursed to Seller in accordance with Section 3.2(d), (B) if Seller has elected
to terminate the Westgate Letter Agreement, the Westgate Deposit shall be
returned to Purchaser, and (C) the Parties shall have no further rights or
obligations under this Agreement, the Lafayette Purchase Agreement, or, if
Seller has elected to terminate the Westgate Letter Agreement, the Westgate
Letter Agreement, except those which expressly survive such termination,
(ii) proceed to Closing, in which case Seller shall be deemed to have waived
such Purchaser Default, or (iii) obtain a court order for specific performance
with respect to Purchaser hereunder or any Related Purchase Agreement.
Notwithstanding the foregoing, Seller shall have the right to bring an action
for damages against Purchaser for Purchaser's breach of its covenants or
obligations under Section 15.2. This Section 10.3 shall survive the termination
of this Agreement and the Lafayette Purchase Agreement.

28

--------------------------------------------------------------------------------




        Section 12.4    LIQUIDATED DAMAGES.    THE PARTIES ACKNOWLEDGE AND AGREE
THAT IF THIS AGREEMENT AND THE LAFAYETTE PURCHASE AGREEMENT ARE TERMINATED
PURSUANT TO SECTION 12.3, THE DAMAGES THAT SELLER WOULD SUSTAIN AS A RESULT OF
SUCH TERMINATION WOULD BE DIFFICULT IF NOT IMPOSSIBLE TO ASCERTAIN. ACCORDINGLY,
IF SELLER EXERCISES ITS RIGHT TO TERMINATE PURSUANT TO CLAUSE (I) OF SECTION
12.3, THE PARTIES AGREE THAT SELLER SHALL RETAIN THE EARNEST MONEY AS FULL AND
COMPLETE LIQUIDATED DAMAGES (AND NOT AS A PENALTY) AS SELLER'S REMEDY FOR SUCH
TERMINATION; PROVIDED, HOWEVER, THAT IN ADDITION TO THE EARNEST MONEY, SELLER
SHALL RETAIN ALL RIGHTS AND REMEDIES UNDER THIS AGREEMENT WITH RESPECT TO THOSE
OBLIGATIONS OF PURCHASER WHICH EXPRESSLY SURVIVE SUCH TERMINATION.

ARTICLE XIII

RISK OF LOSS

        Section 13.1    Casualty.    If, at any time after the Effective Date
and prior to Closing or earlier termination of this Agreement and the Lafayette
Purchase Agreement, any Theater (and the Transferred Property related thereto)
or any portion thereof is damaged or destroyed by fire or any other casualty (a
"Casualty"), Seller shall give written notice of such Casualty to Purchaser
promptly after the occurrence of such Casualty.

        (a)    Material Casualty.    If the amount of the repair or restoration
of the Theater (and the Transferred Property related thereto) required by a
Casualty equals or exceeds twenty-five percent (25%) of the fair market value of
the Theater, as determined by mutual agreement of the Parties in their good
faith, reasonable judgment (a "Material Casualty") and the Casualty was not
caused by Purchaser or its employees or agents, then Purchaser shall have the
right to elect, by providing written notice to Seller within ten (10) days after
Purchaser's receipt of Seller's written notice of such Casualty, (i) to
terminate this Agreement and the Lafayette Purchase Agreement as of the date
that is thirty (30) days after Seller's receipt of such notice, in which case
the Earnest Money shall be refunded to Purchaser in accordance with
Section 3.2(e), and the Parties shall have no further rights or obligations
under this Agreement or the Lafayette Purchase Agreement, except those which
expressly survive such termination, or (ii) proceed to Closing, without
terminating this Agreement and the Lafayette Purchase Agreement, in which case
Seller shall (A) provide Purchaser with a credit against the Purchase Price in
an amount equal to the lesser of: (1) the applicable insurance deductible and/or
self-insured retention, and (2) and the reasonable estimated costs for the
repair or restoration of the Theater (and the Transferred Property related
thereto) required by such Casualty, and (B) transfer and assign to Purchaser all
of Seller's right, title and interest in and to all proceeds from all casualty
and lost profits insurance policies maintained by Seller with respect to the
Theater (and the Transferred Property related thereto), except those proceeds
allocable to lost profits and costs actually incurred by Seller for the period
prior to the Closing. If Purchaser fails to provide written notice of its
election to Seller within such ten (10) day period, then Purchaser shall be
deemed to have elected to proceed to Closing pursuant to clause (ii) of this
preceding sentence. If the Closing is scheduled to occur within five
(5) Business Days after the expiration of Purchaser's ten (10) day election
period, the Closing Date shall be postponed until the date which is five
(5) Business Days after the expiration of such ten (10) day election period.

        (b)    Non-Material Casualty.    In the event of any (i) Casualty which
is not a Material Casualty, or (ii) Material Casualty which is caused by
Purchaser or its employees or agents,

29

--------------------------------------------------------------------------------






then Purchaser shall not have the right to terminate this Agreement and the
Lafayette Purchase Agreement, but shall proceed to Closing, in which case Seller
shall (A) provide Purchaser with a credit against the Purchase Price (except if
such Casualty is caused by Purchaser, in which case no credit shall apply) in an
amount equal to the lesser of: (1) the applicable insurance deductible and/or
self-insured retention, and (2) the reasonable estimated costs for the repair or
restoration required by such Casualty, and (B) transfer and assign to Purchaser
all of Seller's right, title and interest in and to all proceeds from all
casualty and lost profits insurance policies maintained by Seller with respect
to the Theater (and the Transferred Property related thereto), except those
proceeds allocable to any lost profits or costs actually incurred by Seller for
the period prior to the Closing.

        (c)    Covenants Regarding Existing Casualty at New Iberia
Theater.    Seller and Purchaser acknowledge that the New Iberia Theater may
have been damaged prior to the Effective Date by Hurricane Rita. From and after
Closing, the Parties agree to reasonably cooperate with one another and their
respective consultants and work in good faith to assess the extent of the
damage, if any, and the scope of any further restoration with respect to such
casualty (beyond the restoration performed by Seller as of the Effective Date),
if any, required under the terms of the New Iberia Lease. If the Parties
determine, in their good faith reasonable judgment, that further restoration is
required under the terms of the New Iberia Lease and that the cost of such
restoration would be covered by Seller's existing casualty insurance with
respect thereto, then Seller shall use reasonable efforts to submit and
prosecute a claim thereunder for the cost of such further restoration and shall
turn over any insurance proceeds (which shall be net of any deductible carried
by Seller) recovered and actually received by Seller on account thereof in
excess of the costs and expenses previously incurred by Seller on account of its
restoration efforts with respect to such casualty prior to the Effective Date
together with the costs and expenses of submitting and prosecuting such claim,
but in no event shall Seller be obligated to expend or invest any sum of money
or take any extraordinary actions in connection therewith, unless Purchaser
agrees to reimburse Seller for the expenses incurred in connection with the
same. In addition to the foregoing, the Purchaser will also receive any portion
of Seller's insurance deductible attributable to the New Iberia claim in excess
of $25,000. Seller's covenants herein shall not be construed as an assignment of
Seller's claim and in no event shall Purchaser have the right to proceed
directly against Seller's insurer. Purchaser acknowledges and agrees that Seller
has made no representations or warranties, whether express or implied, regarding
Seller's ability to recover or actually collect any such insurance proceeds.
Purchaser agrees that Seller shall have no liability whatsoever to Purchaser for
its failure to recover or collect any insurance proceeds on account of such
casualty. This Section shall survive Closing and the delivery of the Deed.

        Section 13.2    Condemnation.    If, at any time after the Effective
Date and prior to Closing or the earlier termination of this Agreement and the
Lafayette Purchase Agreement, any Governmental Authority commences any
condemnation proceeding or other proceeding in eminent domain (a "Condemnation")
with respect to all or any portion of the real property comprising any Theater
(and the Transferred Property related thereto), Seller shall give written notice
of such Condemnation to Purchaser promptly after Seller receives notice of such
Condemnation. In the event of any such Condemnation, Purchaser shall have the
right to elect, by providing written notice to Seller within ten (10) days after
Purchaser's receipt of Seller's written notice of such Condemnation, (i) to
terminate this Agreement and the Lafayette Purchase Agreement, in which case the
Earnest Money shall be refunded to Purchaser in accordance with Section 3.2(e),
and the Parties shall have no further rights or obligations under this Agreement
or the Lafayette Purchase Agreement, except those which expressly survive such
termination, or (ii) proceed to Closing, without terminating this Agreement and
the Lafayette Purchase Agreement, in which case Seller shall assign to Purchaser
all of Seller's right, title and interest in all proceeds and awards from such
Condemnation. If Purchaser fails to provide written

30

--------------------------------------------------------------------------------



notice of its election to Seller within such ten (10) day period, then Purchaser
shall be deemed to have elected to proceed to Closing pursuant to clause (ii) of
the preceding sentence. If the Closing is scheduled to occur within five
(5) Business Days after the expiration of Purchaser's ten (10) day election
period, the Closing Date shall be postponed until the date which is five
(5) Business Days after the expiration of such ten (10) day election period.

ARTICLE XIV

SURVIVAL, INDEMNIFICATION AND RELEASE

        Section 14.1    Survival.    Except as expressly set forth in this
Section 14.1, all representations, warranties, covenants, liabilities and
obligations shall be deemed (i) if the Closing occurs, not to survive the
Closing, or (ii) if this Agreement and the Lafayette Purchase Agreement are
terminated, not to survive such termination.

        (a)    Survival of Certain Representations and Warranties.    All
representations and warranties made (i) by Seller in Section 7.1(d) thru (p),
inclusive, shall be deemed (A) if the Closing occurs, to survive the Closing for
a period of six (6) months, or (B) if this Agreement and the Lafayette Purchase
Agreement are terminated, not to survive such termination and (ii) by Purchaser
in Section 7.2(d) thru (e), inclusive, shall be deemed (A) if the Closing
occurs, to survive the Closing for a period of six (6) months, or (B) if this
Agreement and the Lafayette Purchase Agreement are terminated, not to survive
such termination. All representations and warranties made (i) by Seller in
Section 7.1(a) thru (c), inclusive, shall be deemed (A) if the Closing occurs,
to survive the Closing for a period of one (1) year, or (B) if this Agreement
and the Lafayette Purchase Agreement are terminated, not to survive such
termination and (ii) by Purchaser in Section 7.2(a) thru (c), inclusive, shall
be deemed (A) if the Closing occurs, to survive the Closing for a period of one
(1) year, or (B) if this Agreement and the Lafayette Purchase Agreement are
terminated, not to survive such termination. All other representations and
warranties made by Seller and Purchaser hereunder (if any) shall be deemed
(i) if the Closing occurs, not to survive the Closing, or (ii) if this Agreement
and the Lafayette Purchase Agreement are terminated, not to survive such
termination.

        (b)    Survival of Covenants and Obligations.    If this Agreement and
the Lafayette Purchase Agreement are terminated, only those covenants and
obligations to be performed by the Parties under this Agreement which expressly
survive the termination of this Agreement and the Lafayette Purchase Agreement
shall survive such termination. If the Closing occurs, only those covenants and
obligations to be performed by the Parties under this Agreement and the
Lafayette Purchase Agreement which expressly survive the Closing shall survive
the Closing.

        (c)    Survival of Indemnification.    This Article XIV and all other
rights and obligations of defense and indemnification as expressly set forth in
this Agreement shall survive the Closing or termination of this Agreement and
the Lafayette Purchase Agreement.

        Section 14.2    Indemnification by Seller.    Subject to the limitations
set forth in Article V, Sections 14.1, 14.4, 14.5, 14.6, 14.7, 14.8 and any
other express provision of this Agreement, Seller shall indemnify and hold
harmless the Purchaser Indemnitees from and against any Indemnification Loss
incurred by any Purchaser Indemnitee to the extent resulting from the breach by
Seller of any of its covenants, obligations, representations, or warranties
under this Agreement or the Lafayette Purchase Agreement which expressly
survives the Closing or termination of this Agreement and the Lafayette Purchase
Agreement.

31

--------------------------------------------------------------------------------



        Section 14.3    Indemnification by Purchaser.    Subject to the
limitations set forth in Sections 14.1, 14.4, 14.5 and 14.6, Guarantor and
Purchaser, on a joint and several basis, shall indemnify and hold harmless the
Seller Indemnitees from and against any Indemnification Loss incurred by any
Seller Indemnitee to the extent resulting from (i) any breach by Purchaser of
any of its covenants, obligations, representations, or warranties under this
Agreement or the Lafayette Purchase Agreement which expressly survives the
Closing or termination of this Agreement and the Lafayette Purchase Agreement,
and (ii) any Assumed Liabilities.

        Section 14.4    Limitations on Indemnification Obligations.    

        (a)    Failure to Provide Timely Notice of Indemnification
Claim.    Notwithstanding anything to the contrary in this Agreement, an
Indemnitee shall not be entitled to defense or indemnification to the extent the
Indemnitee's failure to notify the Indemnitor of the potential claim within
thirty (30) days of receipt of notice of the potential claim or Indemnification
Loss, (i) materially prejudices the Indemnitor's ability to defend against any
Third-Party Claim on which such Indemnification Claim is based, or
(ii) increases the amount of Indemnification Loss incurred in respect of such
indemnification obligation of the Indemnitor.

        (b)    Effect of Taxes, Insurance or Other
Reimbursement.    Notwithstanding anything to the contrary in this Agreement,
the amount of any Indemnification Loss for which indemnification is provided to
an Indemnitee under this Article XIV shall be net of any tax benefits realized
or insurance proceeds received by such Indemnitee in connection with the
Indemnification Claim, or any other third-party reimbursement. The Indemnitee
shall use commercially reasonable efforts to realize any tax benefit, collect
any insurance proceeds or obtain any third-party reimbursement with respect to
such Indemnification Claim, and if such tax benefits, insurance proceeds or
reimbursement are realized or obtained by the Indemnitee after the Indemnitor
has paid any amount in respect of an Indemnification Loss to the Indemnitee, the
Indemnitee shall reimburse the amount realized or collected by the Indemnitee up
to the amount received from the Indemnitor for such Indemnification Loss.

        Section 14.5    Indemnification Procedure.    

        (a)    Notice of Indemnification Claim.    If any of the Seller
Indemnitees or Purchaser Indemnitees (as the case may be) (each, an
"Indemnitee") is entitled to defense or indemnification under Section 14.2 or
14.3 or any other express provision in this Agreement (each, an "Indemnification
Claim"), the Party required to provide defense or indemnification to such
Indemnitee (the "Indemnitor") shall not be obligated to defend, indemnify and
hold harmless such Indemnitee unless and until such Indemnitee provides written
notice to such Indemnitor promptly after a Third-Party Claim is made on which
such Indemnification Claim is based, describing in reasonable detail such facts
and circumstances or Third-Party Claim with respect to such Indemnification
Claim.

        (b)    Resolution of Indemnification Claim Not Involving Third-Party
Claim.    If the Indemnification Claim does not involve a Third-Party Claim and
is disputed by the Indemnitor, the dispute shall be resolved by litigation or
other means of alternative dispute resolution as the Parties may agree in
writing.

        (c)    Resolution of Indemnification Claim Involving Third-Party
Claim.    If the Indemnification Claim involves a Third-Party Claim, the
Indemnitor shall have the right (but not the obligation) to assume the defense
of such Third-Party Claim, at its cost and expense, and shall use good faith
efforts consistent with prudent business judgment to defend such Third-Party
Claim, provided that (i) the counsel for the Indemnitor who shall conduct the
defense of the Third-Party Claim shall be reasonably satisfactory to the
Indemnitee (unless selected by Indemnitor's insurance company), (ii) the
Indemnitee, at its cost and expense, may

32

--------------------------------------------------------------------------------






participate in, but shall not control, the defense of such Third-Party Claim,
and (iii) the Indemnitor shall not enter into any settlement or other agreement
which requires any performance by the Indemnitee, other than the payment of
money which shall be paid by the Indemnitor. The Indemnitee shall not enter into
any settlement agreement with respect to the Indemnification Claim, without the
Indemnitor's prior written consent, which consent may be withheld in
Indemnitor's sole and absolute discretion. If the Indemnitor elects not to
assume the defense of such Third-Party Claim, the Indemnitee shall have the
right to retain the defense of such Third-Party Claim and shall use good faith
efforts consistent with prudent business judgment to defend such Third-Party
Claim in an effective and cost-efficient manner and the Indemnitor shall
reimburse the Indemnitee for the reasonable actual out-of-pocket attorneys fees
and expenses incurred by the Indemnitee in connection with such defense.

        Section 14.6    Exclusive Remedy for Indemnification Loss.    Except for
claims based on fraud or willful misconduct, the indemnification provisions in
this Article XIV shall be the sole and exclusive remedy of any Indemnitee with
respect to any claim for Indemnification Loss arising from or in connection with
this Agreement.

        Section 14.7    RELEASE OF SELLER FOR VIOLATIONS OF APPLICABLE
LAW.    PURCHASER (FOR ITSELF AND ALL PURCHASER INDEMNITEES) DOES HEREBY FOREVER
RELEASE AND DISCHARGE THE SELLER INDEMNITEES FROM ANY AND ALL CLAIMS THAT
PURCHASER OR ANY PURCHASER INDEMNITEE MAY HAVE AGAINST ANY SELLER INDEMNITEE
RESULTING FROM VIOLATIONS OF APPLICABLE LAW INCLUDING, WITHOUT LIMITATION
VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990 AND ALL ENVIRONMENTAL
CLAIMS AND ENVIRONMENTAL LIABILITIES, WHETHER NOW KNOWN OR UNKNOWN TO PURCHASER;
PROVIDED, HOWEVER, THAT SUCH RELEASE AND DISCHARGE SHALL NOT APPLY TO ANY
INDEMNIFICATION OBLIGATION OF SELLER TO THE EXTENT RESULTING FROM A BREACH OF
SELLER'S REPRESENTATIONS OR WARRANTIES SET FORTH IN SECTION 7.1(G).

ARTICLE XV

MISCELLANEOUS PROVISIONS

        Section 15.1    Notices.    

        (a)    Method of Delivery.    All notices, requests, demands and other
communications required to be provided by any Party under this Agreement (each,
a "Notice") shall be in writing and delivered, at the sending Party's cost and
expense, by (i) personal delivery, (ii) certified U.S. mail, with postage
prepaid and return receipt requested, (iii) overnight courier service, or
(iv) facsimile transmission, with a verification copy sent on the same day by
any of the methods set forth in clauses (i), (ii) or (iii), to the recipient
Party at the following address or facsimile number:

        If to Seller:

c/o United Artists Theatre Circuit, Inc.
9110 E. Nichols Avenue
Englewood, Colorado 80112
Attn: Gerald M. Grewe, Esq.
Facsimile No.: (303) 792-8228

33

--------------------------------------------------------------------------------



With a copy to:

c/o Regal Cinemas
7132 Regal Lane
Knoxville, TN 37918
Attn: General Counsel and Real Estate

With a copy to:

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attn: Robert T. Buday, Esq.
Facsimile No.: (312) 660-0592

        If to Purchaser:

c/o Southern Theatres
305 Baronne Street, Suite 900
New Orleans, Louisiana 70112
Attn: George Solomon
Facsimile No.:

With a copy to:

Jones Walker
Four United Plaza
8555 United Plaza Blvd.
Baton Rouge, Louisiana 70809
Attn: Louis S. Quinn, Jr., Esq.
Facsimile No.: (225) 248-3054

        (b)    Receipt of Notices.    All Notices sent by a Party (or its
counsel pursuant to Section 15.1(d)) under this Agreement shall be deemed to
have been received by the Party to whom such Notice is sent upon (i) delivery to
the address or facsimile number of the recipient Party, provided that such
delivery is made prior to 5:00 p.m. (local time for the recipient Party) on a
Business Day, otherwise the following Business Day, or (ii) the attempted
delivery of such Notice if (A) such recipient Party refuses delivery of such
Notice, or (B) such recipient Party is no longer at such address or facsimile
number, and such recipient Party failed to provide the sending Party with its
current address or facsimile number pursuant to Section 15.1(c).

        (c)    Change of Address.    The Parties and their respective counsel
shall have the right to change their respective address and/or facsimile number
for the purposes of this Section 15.1 by providing a Notice of such change in
address and/or facsimile number as required under this Section 15.1.

        (d)    Delivery by Party's Counsel.    The Parties agree that the
attorney for such Party shall have the authority to deliver Notices on such
Party's behalf to the other Party hereto.

        Section 15.2    No Recordation.    Purchaser shall not record this
Agreement, nor the Related Purchase Agreements, nor any memorandum or other
notice of this Agreement or the Related Purchase Agreements, in any public
records. Purchaser hereby grants a power of attorney to Seller (which power is
coupled with an interest and shall be irrevocable) to execute and record on
behalf of Purchaser a memorandum or other notice removing this Agreement and the
Related Purchase Agreements or any memorandum or other notice of this Agreement
and the Related Purchase Agreements from the public records, or evidencing the
termination of this Agreement and the Related Purchase Agreements.

34

--------------------------------------------------------------------------------



        Section 15.3    Time is of the Essence.    Time is of the essence of
this Agreement; provided, however, that notwithstanding anything to the contrary
in this Agreement, if the time period for the performance of any covenant or
obligation, satisfaction of any condition or delivery of any Notice or item
required under this Agreement shall expire on a day other than a Business Day,
such time period shall be extended automatically to the next Business Day.

        Section 15.4    Assignment.    Purchaser shall not assign this Agreement
or any interest therein to any Person, without the prior written consent of
Seller, which consent shall not be unreasonably withheld. Notwithstanding the
foregoing, Purchaser shall have the right to assign this Agreement to any Person
controlled by, controlling or under common control with Guarantor without
Seller's consent. Notwithstanding any permitted assignment by Purchaser
hereunder, Purchaser shall not be released of its obligations hereunder.

        Section 15.5    Successors and Assigns.    This Agreement shall be
binding upon and inure to the benefit of the Parties, and their respective
successors and permitted assigns.

        Section 15.6    Third Party Beneficiaries.    This Agreement shall not
confer any rights or remedies on any Person other than (i) the Parties and their
respective successors and permitted assigns, and (ii) any Indemnitee to the
extent such Indemnitee is expressly provided any right of defense or
indemnification in this Agreement.

        Section 15.7    GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF COLORADO, WITHOUT GIVING EFFECT TO ANY PRINCIPLES
REGARDING CONFLICT OF LAWS.

        Section 15.8    Rules of Construction.    The following rules shall
apply to the construction and interpretation of this Agreement:

        (a)   Singular words shall connote the plural as well as the singular,
and plural words shall connote the singular as well as the plural, and the
masculine shall include the feminine and the neuter, as the context may require.

        (b)   All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits (whether in upper or lower case) are
references to the exhibits attached to this Agreement, unless otherwise
expressly stated or clearly apparent from the context of such reference.

        (c)   The headings in this Agreement are solely for convenience of
reference and shall not constitute a part of this Agreement nor shall they
affect its meaning, construction or effect.

        (d)   Each Party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any rules of construction requiring that ambiguities
are to be resolved against the Party which drafted the Agreement or any exhibits
hereto shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.

        (e)   The terms "hereby," "hereof," "hereto," "herein," "hereunder" and
any similar terms shall refer to this Agreement, and not solely to the provision
in which such term is used.

        (f)    The terms "include," "including" and similar terms shall be
construed as if followed by the phrase "without limitation."

        (g)   The term "sole and absolute discretion" with respect to any
determination to be made a Party under this Agreement shall mean the sole and
absolute discretion of such Party, without regard to any standard of
reasonableness or other standard by which the determination of such Party might
be challenged.

35

--------------------------------------------------------------------------------






        Section 15.9    No Severability.    Notwithstanding the provision for
the transfer of title to the Leverage Leased Theater by separate instrument, and
the provision for the transfer of the Westgate Personal Property by separate
instrument (all of which form the basis of the Parties' single agreement), the
Parties hereby expressly intend that this Agreement and the Related Purchase
Agreements, and all of the provisions collectively therein, shall be construed
as a single, whole and non-severable agreement with respect to all matters
herein and therein set forth, and if any term or provision of this Agreement or
the Related Purchase Agreements is held to be or rendered invalid or
unenforceable at any time in any jurisdiction, then the entire Agreement and the
Related Purchase Agreements shall be deemed invalid or unenforceable.

        Section 15.10    WAIVER OF TRIAL BY JURY.    EACH PARTY HEREBY WAIVE ITS
RIGHT TO A TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING WITH
RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT.

        Section 15.11    Prevailing Party.    If any litigation or other court
action, arbitration or similar adjudicatory proceeding is commenced by any Party
to enforce its rights under this Agreement against any other Party, all fees,
costs and expenses, including, without limitation, reasonable attorneys fees and
court costs, incurred by the prevailing Party in such litigation, action,
arbitration or proceeding shall be reimbursed by the losing Party; provided,
however, that if a Party to such litigation, action, arbitration or proceeding
prevails in part, and loses in part, the court, arbitrator or other adjudicator
presiding over such litigation, action, arbitration or proceeding shall award a
reimbursement of the fees, costs and expenses incurred by such Party on an
equitable basis.

        Section 15.12    Incorporation of Recitals, and Exhibits.    The
recitals to this Agreement, and all exhibits and schedules (as amended, modified
and supplemented from time to time pursuant to Section 15.16) referred to in
this Agreement are incorporated herein by such reference and made a part of this
Agreement.

        Section 15.13    Entire Agreement.    This Agreement, the Related
Purchase Agreements, and the Confidentiality Agreement set forth the entire
understanding and agreement of the Parties hereto, and shall supersede the
Letter of Intent and any other agreements and understandings (written or oral)
between the Parties on or prior to the Effective Date with respect to the
transactions described in this Agreement and the Related Purchase Agreements.

        Section 15.14    Amendments, Waivers and Termination of Agreement.    No
amendment or modification to any terms or provisions of this Agreement, waiver
of any covenant, obligation, breach or default under this Agreement or
termination of this Agreement (other than as expressly provided in this
Agreement), shall be valid unless in writing and executed and delivered by each
of the Parties.

        Section 15.15    Not an Offer.    The delivery by Seller of this
Agreement executed by Seller shall not constitute an offer to sell the Property,
and Seller shall have no obligation to sell the Property to Purchaser, unless
and until all Parties have executed and delivered this Agreement to all other
Parties.

        Section 15.16    Execution of Agreement.    A Party may deliver executed
signature pages to this Agreement by facsimile transmission to any other Party,
which facsimile copy shall be deemed to be an original executed signature page.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which counterparts together shall
constitute one agreement with the same effect as if the Parties had signed the
same signature page.

[Remainder of page intentionally left blank;
Signatures on following pages]

36

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each Party has caused this Agreement to be executed
and delivered in its name by a duly authorized officer or representative.

    SELLER:
 
 
UNITED ARTISTS THEATRE CIRCUIT, INC.,
a Maryland corporation
 
 
By:


--------------------------------------------------------------------------------


 
 
Name:


--------------------------------------------------------------------------------


 
 
Title:


--------------------------------------------------------------------------------


 
 
PURCHASER:
 
 
BOARDWALK VENTURES, LLC, a Louisiana limited liability company
 
 
By:


--------------------------------------------------------------------------------


 
 
Name:


--------------------------------------------------------------------------------


 
 
Title:


--------------------------------------------------------------------------------


JOINDER OF GUARANTOR:
 
Guarantor hereby joins in the execution of this Agreement for the purpose of,
and agrees to be bound by, the provisions set forth in Sections 2.7, 4.2,
10.4(d), and 14.3.
 
SOUTHERN THEATRES, LLC,
a Louisiana limited liability company
 
By:
 


--------------------------------------------------------------------------------


 
Name:
 


--------------------------------------------------------------------------------


 
Title:
 


--------------------------------------------------------------------------------


 

37

--------------------------------------------------------------------------------



Exhibit "A"

Leases

1.Bayou Landing 6 Theaters, 1000 Parkview Drive, Building 6A, New Iberia,
Louisiana—Ground Lease Agreement dated May 7, 1985, between Bayou Landing
Limited Partnership and Teche Theatres, Inc. (predecessor in interest to
Seller), as amended by that certain First Amendment to Ground Lease Agreement
dated September 27, 1985, between Bayou Landing Limited Partnership and Teche
Theatres, Inc. (predecessor in interest to Seller), that certain Letter
Agreement dated April 15, 1986, between Bayou Landing Limited Partnership and
Teche Theatres, Inc. (predecessor in interest to Seller,) and all amendments,
extensions and renewals thereof.

2.Northgate 8 Theaters, 100 Castille Street, Lafayette, Louisiana—Lease dated
August 17, 1977, between Northgate Mall, Inc. and Southwest Louisiana Theatre
Co., Inc., as amended by that certain Lease Amendment dated July 30, 1982,
between Northgate Hayes Management Company (successor in interest to Northgate
Mall, Inc.) and Southwest Louisiana Theatre Co., Inc. (predecessor in interest
to Seller), that certain Supplemental Agreement dated February 8, 1983, between
Northgate Hayes Management Company (successor in interest to Northgate
Mall, Inc.) and Southwest Louisiana Theatre Co., Inc. (predecessor in interest
to Seller), that certain Second Lease Amendment dated August 20, 1983, between
Northgate Hayes Management Company (successor in interest to Northgate
Mall, Inc.) and Southwest Louisiana Theatre Co., Inc. (predecessor in interest
to Seller), that certain Lease Amendment dated November 20, 1984 between
Northgate Hayes (successor in interest to Northgate Mall, Inc.) and Southwest
Theatre Company, Inc. (predecessor in interest to Seller), that certain
extension letter given December 31, 1997, by Seller, and all amendments,
extensions and renewals thereof.

3.Turtle Creek 9 Theaters, 1000 Turtle Creek Drive, Hattiesburg,
Mississippi—Lease dated January 3, 1994, between Turtle Creek Limited
Partnership and Seller, as amended by that certain First Amendment of Lease
dated August 5, 1994, between Turtle Creek Limited Partnership and Seller, and
all amendments, extensions and renewals thereof.

2

--------------------------------------------------------------------------------



Exhibit "B"

Owned Theater Legal Description

        That certain parcel of property located in Section 25, Township 21
North, Range 5 East, Morehouse Parish, Louisiana, and more particularly
described as follows:

        From the intersection of the Northern right-of-way line of Cypress
Avenue and the Eastern right-of-way line of North Washington Street, thence run
N 05°38'03" E 535.80 feet to a point; thence turn and run S 86°39' E 154.15 feet
to a point in the eastern right-of-way line of North Franklin Street and THE
POINT OF BEGINNING: thence run in a northwesterly direction along the said
eastern right-of-way line and said right-of-way being in a curve to the right
and having a radius of 420.92 feet (the chord being N 41°29'06" W 17.30 feet)
and having an arc distance of 17.30 feet to an iron pipe; thence run
N 48°29'E 197.21 feet to a point; thence run S 87°15' E 53.33 feet to an iron
pipe; thence run N 02°45' E 159.04 feet to a point in the centerline of an
abandoned alley; thence run S 87°15' E along the said centerline of the
abandoned alley 88.77 feet to a point; thence run S 87°00' E along the said
centerline 153.66 feet to a point in the western right-of-way line of the
Arkansas & Louisiana Missouri Railroad; thence turn and run South along the said
western right-of-way line of the Arkansas & Louisiana Missouri Railroad 172.43
feet to an iron pipe; thence turn and run N 87°02' W 110.15 feet to an iron
pipe; thence turn and run South 254.5 5 feet to an iron pipe; thence run
N 86°57' W 39.89 feet to an iron pipe; thence run N 82°16'W 154.19 feet to an
iron pipe; thence run N 89°22' W 42.18 feet to an iron pipe in the aforesaid
eastern right-of-way line of North Franklin Street; thence turn and run N 21°20'
W along the eastern right-of-way line 14.81 feet to a concrete monument; thence
run in a northwesterly direction along the eastern right-of-way line and said
right-of-way line being in a curve and having a radius of 416.97 feet (the chord
being N 35°57'02" W 81.62 feet) for 81.75 feet to a concrete monument; thence
run N 48°54' W along the said eastern right-of-way line 47.49 feet to a concrete
monument; thence turn and run N 86°39' W along the said right-of-way 4.65 feet
to a point and the Point of Beginning. The above described tract of land is
situated in a portion of the NW 1/4 of Section 25, Township 21 North, Range
5 East, Morehouse Parish, Louisiana, and containing 2.564 Acres, more or less.
All as shown on that survey by Frank L. Messinger, Registered Professional Land
Surveyor, dated September 24, 1986.

3

--------------------------------------------------------------------------------



Exhibit "C"

Additional Leases; R&S Lease

A.Additional Leases:

1.Westbrook 4 Theaters, 454 Brookway Boulevard, Brookhaven, Mississippi—Lease
Agreement dated September 8, 1976, between West Brook Plaza and Gulf
International Cinema Corporation (predecessor in interest to Seller), as amended
by that certain Lease Modification—Addenda #1 dated October 1, 1977, between
West Brook Plaza and Gulf International Cinema Corporation (predecessor in
interest to Seller), that certain Lease Agreement dated January 27, 1981,
between West Brook Plaza and Gulf International Cinema Co. (predecessor in
interest to Seller), that certain extension letter dated November 5, 1985,
between West-Brook Plaza and Gulf International Cinema Co. (predecessor in
interest to Seller), that certain extension letter given November 18, 1991, by
Seller, that certain extension letter given November 25, 1996, by Seller, that
certain Amendment of Lease Agreement dated December 11, 2001, between West Brook
Plaza and Seller, that certain extension letter given November 15, 2004, by
Seller, and all amendments, extensions and renewals thereof.

2.Sawmill Square 5 Theaters, 910 Sawmill Road, Laurel, Mississippi—Lease dated
June 9, 1980, between Sawmill Square Associates and Gulf International Cinema
Corporation (predecessor in interest to Seller), as amended by that certain
extension letter given December 21, 1995, by Seller, that certain Lease
Modification Agreement dated January 25, 2001, between Sawmill Square Associates
and Seller, that certain Second Lease Modification Agreement dated May 7, 2004,
between Sawmill Square Associates and Seller, and all amendments, extensions and
renewals thereof.

3.Natchez Mall 4 Theaters, 350 John R. Junkin Drive, Natchez, Mississippi—Lease
dated September 9, 1977, between Natchez Mall, Ltd. (predecessor in interest to
Natchez Mall, L.L.C.) and Gulf International Cinema Corporation (predecessor in
interest to Seller), as amended by that certain First Amendment to Lease dated
September 24, 1979, between Natchez Mall, Ltd. (predecessor in interest to
Natchez Mall, L.L.C.) and Gulf International Cinema Corporation (predecessor in
interest to Seller), that certain extension letter given April 11, 1995, and
received April 17, 1995, by Renew Corporation, that certain extension letter
given March 18, 1999, by Seller, that certain extension letter given March 31,
2004, by Regal Entertainment Group, and all amendments, extensions and renewals
thereof.

4.Lee Hill 6 Theaters, 1350 Boone Street, Leesville, Louisiana—Commercial Lease
dated September 29, 1983, between Truman Nichols and SLV, Inc. (predecessor in
interest to Seller), as amended by that certain letter agreement dated
November 1, 1999, between Nichols Dry Goods Company, Inc. (successor in interest
to Truman Nichols) and Seller, that certain First Amendment to Commercial Lease
dated October 28, 2003, between Nichols Dry Goods Company of Many, Inc.
(successor in interest to Truman Nichols) and Seller, and all amendments,
extensions and renewals thereof.

B.R&S Lease.

Bonita Lakes 9, 1680 Bonita Lakes Circle, Meridian, Mississippi—Lease dated
September 2, 1997, between Bonita Lakes Mall Limited Partnership and Seller,
which was assigned to R&S pursuant to that certain Assignment and Assumption
Agreement dated September 18, 1997, and as amended.

4

--------------------------------------------------------------------------------



Exhibit "D"

List of FF&E

[To be attached]

5

--------------------------------------------------------------------------------



Exhibit "E"

Form of Letter of Credit

(On Letterhead of Issuing Bank)

Date   Credit Number: (Insert Number)
 
 
Expiration Date: (Insert Date)
Beneficiary:
 
Applicant:
United Artists Theatre Circuit, Inc.
 
 



--------------------------------------------------------------------------------



 

 

Gentlemen:

        We hereby establish our irrevocable letter of credit (the "Credit") in
favor of United Artists Theatre Circuit, Inc., a Maryland corporation ("UATC"),
in the aggregate amount of $                                           U.S.
Currency (                        Dollars).

        All or any part of the Credit is available by sight draft or drafts
drawn on us by you. Such draft or drafts must be accompanied by a statement,
signed by an officer or agent of UATC, to the effect that the amount drawn
herewith represents funds which UATC is entitled to draw from this Credit
pursuant to Section 2.6 of that certain Purchase Agreement dated October     ,
2005, by and between UATC and Boardwalk Ventures, LLC, a Louisiana limited
liability company.

        All documents presented to us in connection with any demand for payment
hereunder, as well as all notices and other communications to us in respect of
this Credit, shall be in writing and shall make specific reference to this
Credit by number. All drafts must be marked "Drawn under (Insert Name of Issuing
Bank) Credit No. (Insert Number)."

        We hereby agree that drafts drawn under and in compliance with the terms
of this Credit will be honored upon presentation and delivery of drafts as
specified, without inquiry by us into the accuracy of any of the statements
contained in any of such drafts, if presented at this office, (Insert Address of
Issuing Bank as Shown on Letterhead).

        This Letter of Credit will be automatically renewed for a one year
period upon the expiration date set forth above and upon each anniversary of
such date, unless we notify you in writing by registered mail, at least thirty
(30) days prior to such expiration date or at least thirty (30) days prior to
the expiration of the period for which this Letter of Credit is renewed, that we
elect not to so renew this Letter of Credit. Upon renewal, we will notify you in
writing that this Letter of Credit has been automatically renewed.

6

--------------------------------------------------------------------------------



        UATC shall have the right to assign this Credit by providing written
notice thereof to us to the following address:




--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


 

        This Credit is subject to the Uniform Customs and Practice for
documentary Credits (1983 Revision), International Chamber of Commerce
Publication No. 400 (the "Uniform Customs"). This Credit shall be deemed to be a
contract made under the laws of the State of (Insert State in Which Issuing
Bank's Principal Place of Business is Located) and shall, as to matters not
governed by the Uniform Customs, be governed by and construed in accordance with
the laws of such State.

  (INSERT IDENTIFICATION OF AND
EXECUTION BY ISSUING BANK)
 


--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



Exhibit "F"

Form of Guaranty

[To be attached]

8

--------------------------------------------------------------------------------



Exhibit "G"

Form of Owned Theater Deed

[To be attached]

9

--------------------------------------------------------------------------------



Exhibit "H"

Form of Assignment and Assumption Agreement and
Form of Hattiesburg Assignment and Assumption Agreement

ASSIGNMENT AND ASSUMPTION OF LEASE

        THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this "Agreement") is made as of
this            day of                        , 2005 (the "Effective Date"), by
and between                        , a            corporation ("Assignor"),
and                        , a corporation ("Assignee").

        WHEREAS, Assignor and Assignee (or an Affiliate thereof) are parties to
that certain Purchase and Sale Agreement dated as of                        ,
2005 (the "Purchase Agreement"), pursuant to which Assignor, among other things,
has agreed to sell, assign, transfer and convey to Assignee, the Transferred
Property (as defined therein).

        WHEREAS, in connection with the sale and purchase of the Transferred
Property, Assignor has agreed to assign to Assignee, and Assignee has agreed to
assume from Assignor, all right, title and interest of Assignor into and under
the Leases described in Exhibit "A" attached hereto and all amendments,
extensions and renewals thereof. Terms not otherwise defined herein shall have
the meanings set forth in the Leases.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:

        1.    Assignment by Assignor.    Assignor hereby assigns, transfers and
conveys to Assignee all of the Assignor's right, title and interest in and to
the Leases.

        2.    Acceptance and Assumption by Assignee.    Assignee hereby accepts
the assignment, transfer and conveyance of the Leases. Assignee assumes and
agrees to perform all of the obligations, liabilities, covenants, duties and
agreements of Assignor under the Leases, from and after the Effective Date.

        3.    [Right of Reassignment.    ADD IF ASSIGNOR IS NOT RELEASED BY
LANDLORD UNDER LEASE If Assignee shall default or otherwise fail to perform
under any Lease, then, unless Landlord shall have been enjoined from exercising
any remedy under the Lease on account thereof (either voluntarily by agreement
or involuntary by issuance of a court order from a court of competent
jurisdiction), for so long as such default or failure shall continue beyond the
applicable notice and cure period, and provided that Assignor shall not have
been released by the landlord under the Lease, Assignor shall have the right to
cause a reassignment of such Lease or, at Assignor's election in its sole and
absolute discretion, all or any other Lease to Assignor immediately upon written
notice thereof to Assignee. In such event, Assignee shall execute and deliver to
Assignor an assignment and assumption agreement and such other instruments of
transfer with respect to the Lease as may be reasonably requested by Assignor.
Notwithstanding any reassignment of any Lease as aforesaid, Assignee shall not
be released of its obligations hereunder or under the Lease.]

        4.    [Limitation on Assignee's Right to Expand Obligations.    ADD IF
ASSIGNOR IS NOT RELEASED BY LANDLORD UNDER LEASE Assignor and Assignee
acknowledge that the assignment and assumption set forth herein is made in the
context of the rights and obligations of the tenant under the Leases existing as
of the date hereof. As an inducement to Assignor's entry into this Agreement,
Assignee hereby covenants that it shall not (i) extend, renew, or otherwise
amend so as to lengthen the term of any Lease, regardless of whether the right
to do any of the foregoing shall now exist under any such Lease, (ii) expand any
Theater or the leased premises described in any Lease, regardless of whether the
right to do any of the foregoing shall now exist under any such Lease,
(iii) agree to any amendment to any Lease that would (A) increase the rent or
any other monetary payment payable by tenant thereunder, or (B) expand the
obligations of tenant thereunder, unless in

10

--------------------------------------------------------------------------------




any such instance Assignee shall have procured and delivered to Assignor a
written release from the applicable Landlord under such Lease expressly
releasing Assignor and its affiliates and their respective successors and
assigns of all of Assignor's obligations under the such Lease. In the event of
any breach by Assignee of the foregoing covenant, Assignor shall have the right,
in addition to any right or remedy at law or in equity, to draw on the Letter of
Credit (as defined in the Purchase Agreement).]

        5.    Notices.    All notices, requests, demands and other
communications required to be provided by any party under this Agreement (each,
a "Notice") shall be in writing and delivered, at the sending Party's cost and
expense, by (i) personal delivery, (ii) certified U.S. mail, with postage
prepaid and return receipt requested, (iii) overnight courier service, or
(iv) facsimile transmission, with a verification copy sent on the same day by
any of the methods set forth in clauses (i), (ii) or (iii), to the recipient
Party at the following address or facsimile number:

        If to Assignor:

c/o United Artists Theatre Circuit, Inc.
9110 E. Nichols Avenue
Englewood, Colorado 80112
Attn: Gerald M. Grewe, Esq.
Facsimile No.: (303) 792-8228

With a copy to:

c/o Regal Cinemas
7132 Regal Lane
Knoxville, TN 37918
Attn: General Counsel and Real Estate

With a copy to:

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attn: Robert T. Buday, Esq.
Facsimile No.: (312) 660-0592

        If to Assignee:

c/o Southern Theatres
305 Baronne Street, Suite 900
New Orleans, Louisiana 70112
Attn: George Solomon
Facsimile No.:

With a copy to:

Jones Walker
Four United Plaza
8555 United Plaza Blvd.
Baton Rouge, Louisiana 70809
Attn: Louis S. Quinn, Jr., Esq.
Facsimile No.: (225) 248-3054

        All Notices sent by a party (or its counsel pursuant to this Section 5)
under this Agreement shall be deemed to have been received by the party to whom
such Notice is sent upon (i) delivery to the address or facsimile number of the
recipient party, provided that such delivery is made prior to

11

--------------------------------------------------------------------------------



5:00 p.m. (local time for the recipient party) on a Business Day, otherwise the
following Business Day, or (ii) the attempted delivery of such Notice if
(A) such recipient party refuses delivery of such Notice, or (B) such recipient
party is no longer at such address or facsimile number, and such recipient party
failed to provide the sending party with its current address or facsimile number
pursuant to this Section 5. The parties and their respective counsel shall have
the right to change their respective address and/or facsimile number for the
purposes of this Section 5 by providing a Notice of such change in address
and/or facsimile number as required under this Section 5. The parties agree that
the attorney for such party shall have the authority to deliver Notices on such
party's behalf to the other party hereto. As used herein, the term "Business
Day" means any day other than a Saturday, Sunday or federal legal holiday.

        6.    Successors and Assigns; Third-Party Beneficiaries.    This
Agreement shall be binding upon and inure to the benefit of Assignor and
Assignee, and their respective successors and assigns. This Agreement shall not
confer any rights or remedies upon any Person other than the Assignor, Assignee
and Indemnitees as expressly provided under the Purchase Agreement.

        7.    Entire Agreement; Amendments to Agreement.    This Agreement
(including the recitals to this Agreement which are incorporated herein) and the
Purchase Agreement set forth the entire understanding and agreement of the
parties hereto, and shall supersede any other agreements and understandings
(written or oral) between Assignor and Assignee on or prior to the date of this
Agreement with respect to the matters set forth herein. No amendment or
modification to any terms of this Agreement, waiver of any covenant, obligation,
breach or default under this Agreement or termination of this Agreement (other
than as expressly provided in this Agreement), shall be valid unless in writing
and executed and delivered by Assignor and Assignee.

        8.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties had signed the same signature page.

[Remainder of page intentionally left blank;
Signatures on following page]

12

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to
be executed and delivered in their names by their respective duly authorized
officers or representatives as of the Effective Date.

    ASSIGNOR:
 
 
                                                           ,
a                        corporation
 
 
By:


--------------------------------------------------------------------------------


 
 
Name:


--------------------------------------------------------------------------------


 
 
Title:


--------------------------------------------------------------------------------


 
 
ASSIGNEE:
 
 
                                                           ,
a                        corporation
 
 
By:


--------------------------------------------------------------------------------


 
 
Name:


--------------------------------------------------------------------------------


 
 
Title:


--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



Exhibit "I"

Form of Bill of Sale

BILL OF SALE

        FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, UNITED ARTISTS THEATRE CIRCUIT, INC., a Maryland corporation (the
"Seller"), does hereby sell, assign and transfer to BOARDWALK VENTURES, LLC, a
Louisiana limited liability company (the "Buyer"), all of the right, title and
interest of Seller in and to all tangible personal property, equipment and
furnishings (the "Personal Property") owned by Seller, if any, located on or in,
or used in connection with, the real property more particularly described in
Exhibit "A" attached hereto and made a part hereof (the "Real Property"), and/or
located on or in, or used in connection with the buildings and structures
located thereon (the "Improvements"), (which Real Property and Improvements are
referred to collectively herein as the "Premises"), and remaining located at the
Premises as of November 3, 2005.

        This Bill of Sale is made without any representation or warranty by
Seller, express or implied, except that Seller warrants to Purchaser that Seller
owns the Personal Property sold, assigned and transferred hereby, free and clear
of all liens, encumbrances, security interests, or other interests of third
parties (other than Landlord Liens, as defined in that certain Purchase
Agreement dated October     , 2005, between Seller and Buyer).

        IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of
this    day of November, 2005.

    UNITED ARTISTS THEATRE CIRCUIT, INC., a Maryland corporation
 
 
By:


--------------------------------------------------------------------------------


 
 
Name:


--------------------------------------------------------------------------------


 
 
Title:


--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



Exhibit "J"

Form of Additional Purchase Agreement

[To be attached]

2

--------------------------------------------------------------------------------



AMENDMENT TO PURCHASE AGREEMENT

        This AMENDMENT TO PURCHASE AGREEMENT (this "Amendment") is made as of
the 20th day of October, 2005 (the "Effective Date"), by and between UNITED
ARTISTS THEATRE CIRCUIT, INC., a Maryland corporation ("Seller"), and BOARDWALK
VENTURES, LLC, a Louisiana limited liability company ("Buyer").

WITNESSETH:

        WHEREAS, Seller and Buyer entered into that certain Purchase Agreement
dated as of October 11, 2005 (the "Purchase Agreement"), with respect to the
sale of certain real property located at 2315 Kaliste Saloom, Lafayette,
Louisiana, as more particularly described therein; and

        WHEREAS, Seller and Buyer desire to amend the Purchase Agreement as
hereinafter set forth.

        NOW, THEREFORE, in consideration of the mutual covenants herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby,
Seller and Buyer agree as follows:

        1.    Capitalized Terms.    Capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto in the Purchase
Agreement.

        2.    Purchase Price.    The reference to "ONE MILLION TWO HUNDRED
FORTY-FIVE THOUSAND AND 00/100 DOLLARS ($1,245,000.00)" in Section 6 of the
Purchase Agreement is hereby deleted in its entirety and the text "ONE MILLION
THREE HUNDRED THOUSAND AND 00/100 ($1,300,000.00)" inserted therefor, such that
the Purchase Price under the Purchase Agreement shall be $1,300,000.

        3.    Miscellaneous.    

        (a)   Except as amended by this Amendment, all of the terms and
conditions of the Purchase Agreement shall remain in full force and effect.

        (b)   This Amendment shall be governed by the laws of the State of
Colorado, without giving effect to any principles regarding conflict of laws.

        (c)   A party may deliver executed signature pages to this Amendment by
facsimile transmission to the other party, which facsimile copy shall be deemed
to be an original executed signature page. This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which counterparts together shall constitute one agreement with the same effect
as if the parties had signed the same signature page.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Seller and Buyer have executed this Amendment as
of the date and year first above written.

    SELLER:
 
 
UNITED ARTISTS THEATRE CIRCUIT, INC.,
a Maryland corporation
 
 
By:


--------------------------------------------------------------------------------


 
 
Name:


--------------------------------------------------------------------------------


 
 
Its:


--------------------------------------------------------------------------------


 
 
BUYER:
 
 
BOARDWALK VENTURES, LLC, a Louisiana limited liability company
 
 
By:
/s/  GEORGE SOLOMON      

--------------------------------------------------------------------------------


 
 
Name:
George Solomon

--------------------------------------------------------------------------------


 
 
Its:
Manager

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



EXECUTION COPY

PURCHASE AGREEMENT

        THIS PURCHASE AGREEMENT (the "Agreement") is made as of the 11th day of
October, 2005 (the "Effective Date"), by and between UNITED ARTISTS THEATRE
CIRCUIT, INC., a Maryland corporation ("Seller"), and BOARDWALK VENTURES, LLC, a
Louisiana limited liability company ("Buyer").

WITNESSETH:

        WHEREAS, Seller possesses a leasehold interest in the Property
(hereinafter defined) pursuant to that certain Lease dated December 13, 1995 by
and between Seller, as tenant, and Wilmington Trust Company, a Delaware banking
corporation, William J. Wade, an individual, not in their individual capacities
but solely as the Owner Trustee under a Trust Agreement dated December 13, 1995,
as landlord (the "Fee Holder" and collectively with the Owner Participant,
Remainderman Trustee, Remainderman Participant (each as defined in therein), the
"Owner Parties"), as amended by that certain Amendment to Leveraged Lease
Facility and Second Supplemental Indenture dated March 7, 2001 (as amended, the
"Lease");

        WHEREAS, pursuant to Section 21A.1 of the Lease, Seller has the right,
but not obligation, subject to the terms of the Lease, to cause the Owner
Parties to sell the Property to a bona fide third-party Buyer not affiliated
with Seller or its management;

        WHEREAS, Seller desires to cause the sale of the Property to Buyer and
Buyer desires to purchase the Property, all in accordance with the terms and
conditions herein set forth; and

        WHEREAS, Seller and VSS-Southern Theatres, LLC, an affiliate of Buyer,
entered into that certain Letter Agreement dated June 30, 2005, and accepted
July 5, 2005, with respect to the purchase by Buyer and the sale by Seller of
certain personal property located at Westgate Cinema 8, 323 MacArthur Drive,
Alexandria, Louisiana, as more particularly described therein (such theater, the
"Westgate Theater," and such Letter Agreement, the "Westgate Letter Agreement").

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth in this Agreement and the Related Purchase Agreements, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, Seller and Buyer agree
as follows:

        1.    Incorporation of Recitals.    The above-stated recitals are hereby
incorporated herein and made a part of this Agreement.

        2.    Contingency Regarding the Ability to Convey the Property.    The
terms and conditions of this Agreement relating to the conveyance of the
Property to Buyer are subject to and conditioned upon (i) Seller obtaining
confirmation from the Owner Parties that this Agreement constitutes a Purchase
Contract (as defined in the Lease) for purposes of the Lease and (ii) the Owner
Parties entering into a limited joinder (which limited joinder shall not modify
the terms of this Agreement or the rights and obligations of the parties
hereunder) in favor of Seller and Buyer (a copy of which shall be provided to
Buyer), which would join the Owner Parties in the execution of this Agreement
solely for the purpose of obligating the Owner Parties to convey title to its
interests in the Property to Buyer in accordance with the Deed (hereinafter
defined) and make the warranties of title stated therein (the "Ability to
Convey") on or prior to October 28, 2005 (the "Outside Joinder Date"). Seller
shall use commercially reasonable efforts, subsequent to the date of this
Agreement and prior to the Outside Joinder Date, to obtain the Ability to Convey
fee simple title to the Property, but in no event shall Seller be obligated to
expend or invest any sum of money or take any extraordinary actions in
connection therewith. Buyer acknowledges and agrees that Seller has made no
representations or warranties, whether express or implied, regarding Seller's
ability to obtain the Ability to Convey fee simple title to the Property. Buyer
agrees that Seller shall have no liability whatsoever to Buyer for its failure
to obtain the Ability to

--------------------------------------------------------------------------------




Convey fee simple title to the Property on or prior to the Outside Joinder Date.
If Seller fails to obtain the Ability to Convey fee simple title to the Property
prior to the Outside Joinder Date, then this Agreement shall automatically
terminate on the Outside Joinder Date, whereupon all parties hereto shall be
relieved of any further obligations hereunder, except to the extent provided
elsewhere herein. If at any time prior to the Outside Joinder Date, Seller
determines, in its reasonable discretion, that it will be unable to obtain the
Ability to Convey fee simple title to the Property prior to the Outside Joinder
Date, then Seller shall have the right, but not the obligation, to terminate
this Agreement immediately upon written notice to Buyer, whereupon all parties
hereto shall be relieved of any further obligations hereunder, except to the
extent provided elsewhere herein.

        3.    Contingency Regarding Certain Financial Test.    The terms and
conditions of this Agreement relating to the conveyance of the Property to Buyer
are further subject to and conditioned upon the satisfaction of a certain
financial test with respect to the Property set forth in Section 21A.5 of the
Lease. If the foregoing contingency is not satisfied prior to the Closing Date,
then Seller shall have the right to terminate this Agreement immediately upon
written notice thereof to Buyer, whereupon all parties hereto shall be relieved
of any further obligations hereunder, except to the extent provided elsewhere
herein.

        4.    Contingency Regarding Sale of Other Theaters.    The terms and
conditions of this Agreement relating to the conveyance of the Property to Buyer
are further subject to and conditioned upon Seller and Buyer having entered into
a definitive purchase and sale agreement in form and substance acceptable to
Seller and Buyer (the "Portfolio Purchase Agreement" and, together with the
Westgate Letter Agreement, the "Related Purchase Agreements") with respect to
(A) the purchase by Buyer and the sale by Seller of certain assets pertaining to
four (4) theaters identified in a letter agreement between Seller and Buyer
dated June 30, 2005 (the "Portfolio Letter Agreement"); and (B) the grant by
Seller to Buyer of a right of first refusal and a purchase right with respect to
five (5) additional theaters identified in the Porfolio Letter Agreement. If the
foregoing contingency is not satisfied prior to October 28, 2005, and for so
long thereafter as such contingency remains unsatisfied, then either party shall
have the right to terminate this Agreement immediately upon written notice
thereof to the other party, whereupon all parties hereto shall be relieved of
any further obligations hereunder, except to the extent provided elsewhere
herein.

        5.    Sale of Property.    Subject to the terms and conditions herein
set forth, Seller hereby agrees to cause the sale and conveyance to Buyer, and
Buyer hereby agrees to purchase, all that certain real property commonly known
as Ambassador 10 Theaters, located at 2315 Kaliste Saloom, Lafayette, Louisiana,
and more particularly described in Exhibit "A" attached hereto, together with
all rights, privileges, and easements appurtenant thereto and all improvements
and fixtures located thereon as of the Closing Date (hereinafter defined), which
are owned by the Owner Parties and are transferable as of the Closing Date (the
"Property").

        6.    Purchase Price.    The purchase price for the Property (the
"Purchase Price") shall be ONE MILLION TWO HUNDRED FORTY-FIVE THOUSAND AND
00/100 DOLLARS ($1,245,000.00) (which Seller and Buyer acknowledge shall be an
allocable portion of the "Purchase Price" to be set forth in the Portfolio
Purchase Agreement), which shall be payable by Buyer at Closing in immediately
available funds plus or minus prorations as set forth herein.

        7.    Conveyance of Property.    At Closing, the Owner Parties shall
convey to Buyer good, marketable and insurable fee simple title to the Property
free and clear of the Lease Matters (hereinafter defined) by the type of deed
required to be conveyed by the Owner Parties under the Lease (the "Deed")
subject to (i) all matters of record (other than the Lease Matters);
(ii) matters caused by Buyer; (iii) real estate taxes, assessments, and other
governmental levies, fees or charges, imposed with respect to the Property which
are not due and payable; (iv) zoning, building codes and other land use laws
regulating the use or occupancy of the Property which are not violated by the
current use or occupancy

2

--------------------------------------------------------------------------------




of the Property; (iv) those exceptions referenced in the Lease; and (v) such
other matters as would be apparent from an accurate survey or physical
inspection of the Property, including, without limitation, all of the exceptions
listed in that certain title commitment issued by the Title Company and
identified as Commitment No. 441199COM (other than Schedule B-1 requirement 9
and B-2 exceptions 8, 9, and 12, which shall be cleared or removed from the
Title Commitment at or prior to Closing (such requirement and exceptions the
"Lease Matters")) (collectively, the "Permitted Deed Exceptions").

        8.    [INTENTIONALLY OMITTED]    

        9.    Agreement Subject to Express Termination Rights in Portfolio
Purchase Agreement.    The terms and conditions of this Agreement relating to
the conveyance of the Property to Buyer shall be further subject to and
conditioned upon any express right of Seller or Buyer to terminate this
Agreement that shall be expressly set forth in the Portfolio Purchase Agreement.

        10.    [INTENTIONALLY DELETED]    

        11.    Closing and Escrow.    

        (a)    Closing Date.    The closing of the transactions described in
this Agreement (the "Closing") shall occur not later than November 3, 2005, or
such other date as agreed to in writing between Seller and Buyer (the date on
which the Closing occurs is referred to herein as the "Closing Date").
Notwithstanding the foregoing, if Seller reasonably determines that further
extensions beyond November 3, 2005, are necessary to consummate the transactions
contemplated hereby and by the Portfolio Purchase Agreement, then Buyer shall
not unreasonably withhold, condition, or delay its consent to such further
extensions. The Closing shall be effected through a closing escrow instruction
letter in mutually acceptable form among Seller, Buyer, and the Title Company,
and shall occur at the offices of the Seller's counsel or such other place as
agreed to in writing between Seller and Buyer. The Closing shall occur
contemporaneous with the consummation of the transactions contemplated by the
Portfolio Purchase Agreement. Seller's, the Owner Parties', and Buyer's
obligations to close the transactions contemplated by this Agreement shall be
subject to and conditioned upon the consummation of the transactions
contemplated by the Portfolio Purchase Agreement.

        (b)    Seller's Closing Documents.    At or before Closing, Seller or
the Owner Parties, as the case may be, shall deliver to Buyer the following:

          (i)  the Owner Parties shall deliver the duly executed and
acknowledged Act of Cash Sale (the "Deed") in recordable form reasonably
acceptable to Buyer conveying to the Buyer the Property free and clear of all
encumbrances other than Permitted Deed Exceptions;

         (ii)  the Owner Parties or the Seller shall deliver a closing statement
in form and content reasonably satisfactory to Buyer, the Owner Parties, and
Seller, which shall be separate from the closing statement to be described in
the Portfolio Purchase Agreement;

        (iii)  the Owner Parties and Seller shall deliver a partial termination,
release or other documentation evidencing the partial termination of the Lease
with respect to the Property reasonably acceptable to Buyer and sufficient for
the Title Company to delete the Lease as an exception to title; and

        (iv)  the Owner Parties shall deliver a Non-Foreign Status Affidavit
pursuant to IRC § 1445 executed by the Owner Parties.

3

--------------------------------------------------------------------------------






        (c)    Buyer's Closing Documents.    At or before Closing, Buyer shall
deliver to Seller the following:

          (i)  a closing statement in form and content reasonably satisfactory
to Buyer, the Owner Parties and Seller, which shall be separate from the closing
statement to be described in the Portfolio Purchase Agreement; and

         (ii)  good and sufficient funds required to purchase the Property and
close the escrow.

        (d)    Other Documents.    Seller and Buyer shall each deposit, or cause
the deposit, with the Title Company such other instruments as are reasonably
required by the Title Company or otherwise reasonably required to close the
escrow and consummate the purchase of the Property in accordance with the terms
hereof.

        (e)    Prorations.    The items of revenue and expense subsection shall
be prorated between the parties (the "Prorations") as of 11:59 p.m. on the day
preceding the Closing Date (the "Cut-Off Time"), or such other time expressly
provided in this subsection, so that the Closing Date is a day of income and
expense for Buyer.

        (i)    Taxes.    All Taxes (hereinafter defined) shall be prorated as of
the Cut-Off Time between Seller and Buyer. If the amount of any Taxes is not
ascertainable on the Closing Date, the proration for such Taxes shall be based
on the most recent available bill. As used herein, the term "Taxes" means any
federal, state, local or foreign, real property, personal property, sales, use,
ad valorem or similar taxes, assessments, levies, charges or fees imposed by any
governmental authority on Seller with respect to the Property or the business
conducted by Seller thereon, including, without limitation, any interest,
penalty or fine with respect thereto, but expressly excluding any (i) federal,
state, local or foreign income, capital gain, gross receipts, capital stock,
franchise, profits, estate, gift or generation skipping tax, or (ii) transfer,
documentary stamp, recording or similar tax, levy, charge or fee incurred with
respect to the transaction described in this Agreement.

        (ii)    REA Charges.    All common area maintenance charges, operating
expenses, or any other monetary charges due and payable by Seller under any
reciprocal easement agreement or similar agreement affecting the Property shall
be prorated as of the Cut-Off Time between Seller and Buyer.

        (iii)    Utilities.    All utility services for the Property shall be
prorated as of the Cut-Off Time between Seller and Buyer. The parties shall use
commercially reasonable efforts to obtain readings for all utilities as of the
Cut-Off Time. If readings cannot be obtained as of the Closing Date, the cost of
such utilities shall be prorated between Seller and Buyer by estimating such
cost on the basis of the most recent bill for such service. Seller shall receive
a credit for all deposits transferred to Buyer or which remain on deposit for
the benefit of Buyer with respect to such utility contracts.

        (iv)    Other Adjustments and Prorations.    All other items of income
and expense with respect to the Property as are customarily adjusted or prorated
upon the sale and purchase of property similar to the Property in Louisiana
shall be adjusted and prorated between Seller and Buyer accordingly.

        (v)    Prorations Final.    All prorations shall be final and neither
Seller nor Buyer shall have any right of reproration.

        (f)    Transaction Costs.    

        (i)    Seller's Transaction Costs.    In addition to the other costs and
expenses to be paid by Seller set forth elsewhere in this Agreement, Seller
shall pay for the following

4

--------------------------------------------------------------------------------



items in connection with this transaction: (i) all costs of recording any title
clearance documents; and (ii) the fees and expenses of its own attorneys,
accountants and consultants.

        (ii)    Buyer's Transaction Costs.    In addition to the other costs and
expenses to be paid by Buyer as set forth elsewhere in this Agreement, Buyer
shall pay for the following items in connection with this transaction: (i) any
transfer, documentary, stamp, sales or similar tax and recording charges payable
in connection with the conveyance of the Property; (ii) any mortgage tax, title
insurance fees and expenses for any loan title insurance policies, recording
charges or other amounts payable in connection with any financing obtained by
Buyer; (iii) the fees and expenses for the Title Company; and (iv) the fees and
expenses of its own attorneys, accountants and consultants.

        12.    "AS-IS" PURCHASE.    

        A.    BUYER ACKNOWLEDGES AND AGREES THAT BUYER IS ACCEPTING THE PROPERTY
"AS-IS" "WHERE-IS" AND "WITH ALL FAULTS" WITHOUT ANY WARRANTIES, REPRESENTATIONS
OR GUARANTEES, EITHER EXPRESSED OR IMPLIED, OF ANY KIND, NATURE, OR TYPE
WHATSOEVER FROM, OR ON BEHALF OF, SELLER OR THE OWNER PARTIES, EXCEPT AS
MAY HEREAFTER BE SPECIFICALLY SET FORTH IN THE PORTFOLIO PURCHASE AGREEMENT.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES AND AGREES
THAT SELLER HEREBY EXPRESSLY DISCLAIMS, AND OWNER PARTIES HAVE EXPRESSLY
DISCLAIMED, ANY AND ALL IMPLIED WARRANTIES CONCERNING THE CONDITION OF THE
PROPERTY AND ANY PORTIONS THEREOF, INCLUDING, BUT NOT LIMITED TO, ENVIRONMENTAL
CONDITIONS, THE IMPLIED WARRANTIES OF HABITABILITY, MERCHANTABILITY, OR FITNESS
FOR A PARTICULAR PURPOSE, EXCEPT AS MAY BE HEREAFTER EXPRESSLY SET FORTH IN THE
PORTFOLIO PURCHASE AGREEMENT.

        B.    BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS MAY BE HEREAFTER
OTHERWISE EXPRESSLY SET FORTH IN THE PORTFOLIO PURCHASE AGREEMENT, NEITHER
SELLER NOR THE OWNER PARTIES NOR THEIR AFFILIATES, NOR ANY OF THEIR RESPECTIVE
SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS,
MANAGERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR
REPRESENTATIVES, NOR ANY PERSON PURPORTING TO REPRESENT ANY OF THE FOREGOING,
HAVE MADE ANY REPRESENTATION, WARRANTY, GUARANTY, PROMISE, PROJECTION OR
PREDICTION WHATSOEVER WITH RESPECT TO THE PROPERTY OR THE BUSINESS CONDUCTED BY
SELLER THEREON, WRITTEN OR ORAL, EXPRESS OR IMPLIED, ARISING BY OPERATION OF LAW
OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR ANY REPRESENTATION OR WARRANTY AS TO
(I) THE CONDITION, SAFETY, QUANTITY, QUALITY, USE, OCCUPANCY OR OPERATION OF THE
PROPERTY, (II) THE COMPLIANCE OF THE PROPERTY OR THE BUSINESS WITH ANY ZONING
REQUIREMENTS, BUILDING CODES OR OTHER APPLICABLE LAW, INCLUDING, WITHOUT
LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990, (III) THE ACCURACY OF
ANY ENVIRONMENTAL REPORTS OR OTHER DATA OR INFORMATION SET FORTH IN THE SELLER
DUE DILIGENCE MATERIALS (AS SHALL BE DEFINED IN THE PORTFOLIO PURCHASE
AGREEMENT) PROVIDED TO BUYER WHICH WERE PREPARED FOR OR ON BEHALF OF SELLER OR
THE OWNER PARTIES, OR (D) ANY OTHER MATTER RELATING TO

5

--------------------------------------------------------------------------------






SELLER OR THE OWNER PARTIES, THE PROPERTY, OR THE BUSINESS CONDUCTED BY SELLER
THEREON.

        C.    BUYER ACKNOWLEDGES AND AGREES THAT (I) BUYER SHALL HAVE HAD THE
OPPORTUNITY TO CONDUCT ALL DUE DILIGENCE INSPECTIONS OF THE PROPERTY AND THE
BUSINESS CONDUCTED BY SELLER THEREON AS OF THE EXPIRATION OF THE DUE DILIGENCE
PERIOD AS SHALL BE SET FORTH IN THE PORTFOLIO PURCHASE AGREEMENT, INCLUDING
REVIEWING ALL SELLER DUE DILIGENCE MATERIALS AND OBTAINING ALL INFORMATION WHICH
IT DEEMS NECESSARY TO MAKE AN INFORMED DECISION AS TO WHETHER IT SHOULD PROCEED
WITH THE PURCHASE OF THE PROPERTY; (II) BUYER WILL BE RELYING ONLY ON ITS DUE
DILIGENCE INSPECTIONS OF THE PROPERTY AND THE BUSINESS CONDUCTED BY SELLER
THEREON, ITS REVIEW OF THE SELLER DUE DILIGENCE MATERIALS AND THE
REPRESENTATIONS AND WARRANTIES TO BE EXPRESSLY MADE BY SELLER IN THE PORTFOLIO
PURCHASE AGREEMENT IN PURCHASING THE PROPERTY; AND (III) BUYER IS NOT RELYING ON
ANY STATEMENT MADE OR INFORMATION PROVIDED TO BUYER BY SELLER OR THE OWNER
PARTIES (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES TO BE EXPRESSLY STATED BY
SELLER IN THE PORTFOLIO PURCHASE AGREEMENT) OR ANY OF THEIR AFFILIATES, OR ANY
OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES, BENEFICIARIES,
DIRECTORS, MANAGERS, OFFICERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, CONTRACTORS,
CONSULTANTS, AGENTS OR REPRESENTATIVES, OR ANY PERSON PURPORTING TO REPRESENT
ANY OF THE FOREGOING.

        13.    [INTENTIONALLY OMITTED]    

        14.    [INTENTIONALLY OMITTED]    

        15.    [INTENTIONALLY OMITTED]    

        16.    Default; Remedies.    If, at any time prior to Closing, Buyer
fails to perform any of its other covenants or obligations under this Agreement
in any material respect which breach or default is not caused by a Seller
Default (each, a "Buyer Default"), then Seller, as its sole and exclusive
remedies, may elect to (i) terminate this Agreement by providing written notice
to Buyer, whereupon the parties shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination,
(ii) proceed to Closing, in which case Seller shall be deemed to have waived
such Buyer Default, or (iii) obtain a court order for specific performance with
respect to Buyer hereunder. If, at or any time prior to Closing, Seller fails to
perform its covenants or obligations under this Agreement in any material
respect (each, a "Seller Default"), and no Buyer Default has occurred which
remains uncured, then Buyer, as its sole and exclusive remedies, may elect to
(l) terminate this Agreement, whereupon the parties shall have no further rights
or obligations under this Agreement, except those which expressly survive such
termination; or (m) if Seller shall have then obtained the Ability to Convey,
proceed to Closing without any reduction in or setoff against the Purchase
Price, in which case Buyer shall be deemed to have waived such Seller Default.
If Seller shall have then obtained the Ability to Convey, and the Owner Parties
shall default in any material respect in any obligations of Seller hereunder
that were assumed by the Owner Parties in joining in the execution under this
Agreement, Buyer's sole and exclusive remedies against either the Owner Parties
or Seller shall be (y) to seek an action for specific performance against the
Owner Parties solely with respect to the obligations of Seller hereunder that
were assumed by the Owner Parties in joining in the execution of this Agreement
or (z) to terminate this Agreement immediately upon written notice thereof to
Seller, it being understood by the parties hereto that Buyer shall not have any
right to pursue any such remedies without having delivered the written notice as
aforesaid. The parties hereto agree that Buyer's

6

--------------------------------------------------------------------------------




remedies hereunder as between Owner Parties and Seller are not cumulative and
that Seller shall have no liability for any obligation of Seller that was
assumed by the Owner Parties in joining in the execution of this Agreement.

        17.    [INTENTIONALLY OMITTED]    

        18.    No Representations, Warranties or Personal Liability of the Owner
Parties.    Buyer acknowledges that the sale of the Property free and clear of
the lien of the Leveraged Lease Facility (as defined in the Lease) is subject to
certain limitations, specifically Article 21A of the Lease pertaining to sales
of "Special Redemption Property" and the qualifications for a "Purchase
Contract." Accordingly, Buyer acknowledges that the Owner Parties have not made
and are under no obligation to make any representations or warranties, express
or implied, other than any warranties of title that the Owner Parties may give
in connection with the delivery of the Deed. Buyer also agrees that the Owner
Parties have no personal liability under this Agreement. Buyer also agrees that
the Owner Parties are not and will not be a party to, and are not and will not
be bound by, the Portfolio Purchase Agreement and the Westgate Letter Agreement.

        19.    [INTENTIONALLY OMITTED]    

        20.    [INTENTIONALLY OMITTED]    

        21.    Notices.    

        (a)    Method of Delivery.    All notices, requests, demands and other
communications required to be provided by any party under this Agreement (each,
a "Notice") shall be in writing and delivered, at the sending party's cost and
expense, by (i) personal delivery, (ii) certified U.S. mail, with postage
prepaid and return receipt requested, (iii) overnight courier service, or
(iv) facsimile transmission, with a verification copy sent on the same day by
any of the methods set forth in clauses (i), (ii) or (iii), to the recipient
party at the following address or facsimile number:

If to Seller:   c/o United Artists Theatre Circuit, Inc.
9110 E. Nichols Avenue
Englewood, Colorado 80112
Attn: Gerald M. Grewe, Esq.
Facsimile No.: (303) 792-8228
With a copy to:
 
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attn: Robert T. Buday, Esq.
Facsimile No.: (312) 660-0592
If to Buyer:
 
c/o Southern Theatres
305 Baronne Street, Suite 900
New Orleans, Louisiana 70112
Attn: George Solomon
Facsimile No.:
With a copy to:
 
Jones Walker
Four United Plaza
8555 United Plaza Blvd.
Baton Rouge, Louisiana 70809
Attn: Louis S. Quinn, Jr., Esq.
Facsimile No.: (225) 248-3054

7

--------------------------------------------------------------------------------



        (b)    Receipt of Notices.    All Notices sent by a party (or its
counsel pursuant to Section 21(d)) under this Agreement shall be deemed to have
been received by the party to whom such Notice is sent upon (i) delivery to the
address or facsimile number of the recipient party, provided that such delivery
is made prior to 5:00 p.m. (local time for the recipient party) on a Business
Day, otherwise the following Business Day, or (ii) the attempted delivery of
such Notice if (A) such recipient party refuses delivery of such Notice, or
(B) such recipient party is no longer at such address or facsimile number, and
such recipient party failed to provide the sending party with its current
address or facsimile number pursuant to Section 21(c).

        (c)    Change of Address.    The parties and their respective counsel
shall have the right to change their respective address and/or facsimile number
for the purposes of this Section 21 by providing a Notice of such change in
address and/or facsimile number as required under this Section 21.

        (d)    Delivery by party's Counsel.    The parties agree that the
attorney for such party shall have the authority to deliver Notices on such
party's behalf to the other party hereto.

        22.    Miscellaneous.    

        (a)    Brokers and Finders.    Neither party has had any contact or
dealings regarding the Property, or any communication in connection with the
subject matter of this transaction, through any licensed real estate broker or
other person who can claim a right to a commission or finder's fee as a
procuring cause of the sale contemplated herein. Seller shall not be responsible
for any brokerage agreements entered into on behalf of Buyer. Buyer shall not be
responsible for any brokerage agreements entered into on behalf of Seller. Each
party hereto hereby indemnifies the other party from and against the claims of
any person claiming a brokerage or finders fee or commission by, through, or
under such party. This Section shall survive the Closing and the delivery of the
Deed or the earlier termination of this Agreement.

        (c)    No Recordation.    Buyer shall not record this Agreement nor any
memorandum or other notice of this Agreement in any public records. Buyer hereby
grants a power of attorney to Seller (which power is coupled with an interest
and shall be irrevocable) to execute and record on behalf of Buyer a memorandum
or other notice removing this Agreement or any memorandum or other notice of
this Agreement from the public records, or evidencing the termination of this
Agreement. Notwithstanding the foregoing, Buyer may record this Agreement if,
and only to the extent required by, applicable law in order to enforce the
remedy of specific performance on account of an Event of Default by Owner
Parties and, in such event, only after the occurrence of such Event of Default.

        (d)    Time is of the Essence.    Time is of the essence of this
Agreement; provided.however, that notwithstanding anything to the contrary in
this Agreement, if the time period for the performance of any covenant or
obligation, satisfaction of any condition or delivery of any Notice or item
required under this Agreement shall expire on a day other than a Business Day,
such time period shall be extended automatically to the next Business Day.

        (e)    Business Days.    As used herein, the term "Business Day" means
any day other than a Saturday, Sunday or federal legal holiday.

8

--------------------------------------------------------------------------------







        (f)    Assignment.    Buyer shall not assign this Agreement or any
interest therein to any Person, without the prior written consent of Seller,
which consent shall not be unreasonably withheld. Notwithstanding the foregoing,
Buyer shall have the right to assign this Agreement to any Person controlled by,
controlling or under common control with Southern Theatres, LLC, a Louisiana
limited liability company, without Seller's consent. Notwithstanding any
permitted assignment by Buyer hereunder, Buyer shall not be released of its
obligations hereunder.

        (g)    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the parties, and their respective successors and
permitted assigns.

        (h)    Third party Beneficiaries.    This Agreement shall not confer any
rights or remedies on any person other than the parties and their respective
successors and permitted assigns.

        (i)    GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF COLORADO, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING
CONFLICT OF LAWS.

        (j)    Rules of Construction.    The following rules shall apply to the
construction and interpretation of this Agreement:

        Singular words shall connote the plural as well as the singular, and
plural words shall connote the singular as well as the plural, and the masculine
shall include the feminine and the neuter, as the context may require.

        All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits (whether in upper or lower case) are
references to the exhibits attached to this Agreement, unless otherwise
expressly stated or clearly apparent from the context of such reference.

        The headings in this Agreement are solely for convenience of reference
and shall not constitute a part of this Agreement nor shall they affect its
meaning, construction or effect.

        Each party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any rules of construction requiring that ambiguities
are to be resolved against the party which drafted the Agreement or any exhibits
hereto shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.

        The terms "hereby," "hereof," "hereto," "herein," "hereunder" and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.

        The terms "include," "including" and similar terms shall be construed as
if followed by the phrase "without limitation."

        The term "sole and absolute discretion" with respect to any
determination to be made a party under this Agreement shall mean the sole and
absolute discretion of such party, without regard to any standard of
reasonableness or other standard by which the determination of such party might
be challenged.

        (k)    No Severability.    Notwithstanding any allocation of purchase
price in the Portfolio Purchase Agreement, the provision for the transfer of
title to the Property by separate instrument, and the provision for the transfer
of certain personal property located at the

9

--------------------------------------------------------------------------------



Westgate Theater by separate instrument (all of which form the basis of the
parties' single agreement), the parties hereby expressly intend that this
Agreement and the Related Purchase Agreements, and all of the provisions
collectively therein, shall be construed as a single, whole and non-severable
agreement with respect to all matters herein and therein set forth, and if any
term or provision of this Agreement or the Related Purchase Agreements is held
to be or rendered invalid or unenforceable at any time in any jurisdiction, then
the entire Agreement and the Related Purchase Agreements shall be deemed invalid
or unenforceable.

        (l)    WAIVER OF TRIAL BY JURY.    EACH PARTY HEREBY WAIVE ITS RIGHT TO
A TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY
MATTER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT.

        (m)    Prevailing Party.    If any litigation or other court action,
arbitration or similar adjudicatory proceeding is commenced by any party to
enforce its rights under this Agreement against any other party, all fees, costs
and expenses, including, without limitation, reasonable attorneys fees and court
costs, incurred by the prevailing party in such litigation, action, arbitration
or proceeding shall be reimbursed by the losing party; provided, however, that
if a party to such litigation, action, arbitration or proceeding prevails in
part, and loses in part, the court, arbitrator or other adjudicator presiding
over such litigation, action, arbitration or proceeding shall award a
reimbursement of the fees, costs and expenses incurred by such party on an
equitable basis.

        (n)    Incorporation of Recitals and Exhibits.    The recitals to this
Agreement, and all exhibits referred to in this Agreement are incorporated
herein by such reference and made a part of this Agreement.

        (o)    Entire Agreement.    This Agreement, the Westgate Letter
Agreement, the Portfolio Letter Agreement (or, in lieu thereof upon execution,
the Portfolio Purchase Agreement), and that certain Confidentiality Agreement
dated [                        , 2005], by and between Seller and Buyer (the
"Confidentiality Agreement") set forth the entire understanding and agreement of
the parties hereto, and shall supersede any other agreements and understandings
(written or oral) between the parties on or prior to the date of this Agreement
with respect to the transaction described in this Agreement, the Westgate Letter
Agreement, the Portfolio Letter Agreement (or, in lieu thereof upon execution,
the Portfolio Purchase Agreement), and the Confidentiality Agreement.

        (p)    Amendments, Waivers and Termination of Agreement.    No amendment
or modification to any terms or provisions of this Agreement, waiver of any
covenant, obligation, breach or default under this Agreement or termination of
this Agreement (other than as expressly provided in this Agreement), shall be
valid unless in writing and executed and delivered by each of the parties.

        (q)    Not an Offer.    The delivery by Seller of this Agreement
executed by Seller shall not constitute an offer to sell the Property, and
Seller shall have no obligation to sell the Property to Buyer, unless and until
all parties have executed and delivered this Agreement to all other parties.

        (r)    Execution of Agreement.    A party may deliver executed signature
pages to this Agreement by facsimile transmission to any other party, which
facsimile copy shall be deemed to be an original executed signature page. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original and all of which counterparts together shall constitute one
agreement with the same effect as if the parties had signed the same signature
page.

[SIGNATURE PAGE FOLLOWS]

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the Effective Date.

    SELLER:
 
 
UNITED ARTISTS THEATRE CIRCUIT, INC.,
a Maryland corporation
 
 
By:


--------------------------------------------------------------------------------


 
 
Name:


--------------------------------------------------------------------------------


 
 
Its:


--------------------------------------------------------------------------------


 
 
BUYER:
 
 
BOARDWALK VENTURES, LLC, a Louisiana limited liability company
 
 
By:


--------------------------------------------------------------------------------


 
 
Name:


--------------------------------------------------------------------------------


 
 
Its:


--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------



EXHIBIT "A"

Description of Property

TRACT A:

        That certain tract or parcel of ground, together with all buildings and
improvements thereon, and all rights, ways, privileges, servitudes,
appurtenances, and advantages thereunto belonging or in anywise appertaining,
located in Section 69, Township 10 South, Range 4 East, being known and
designated as PARCEL 7, CONTAINING 6.319 ACRES, MORE OR LESS, BOUSZANY ESTATES,
PHASE V, City and Parish of Lafayette, State of Louisiana, as shown on a plat of
survey prepared by C. H. Fenstarmaker & Associates, Inc., dated March 22, 1995,
revised May 4, 1995, and recorded August 11, 1995, under Act. No. 95-026369 in
the records of the Lafayette Parish Clerk of Court's Office. The parcel being
more fully described as follows: Commencing at the projected intersection of the
Northeasterly right-of-way of Ambassador Caffery Parkway (La. Hwy. 3073) and the
Southeasterly right-of-way of Kaliste Saloom Road (La. Hwy. 3095), proceed along
said right-of-way of Kaliste Saloom Road a bearing of North 41°11'15" East a
distance of 1,556.88 feet to a point, said point hereinafter to be known as the
Point of Beginning; thence proceed along the Southeasterly right-of-way of
Kaliste Saloom Road a bearing of North 41°11'15" East a distance of 198.37 feet
to a point; thence proceed along a bearing of South 45°32'20" East a distance of
796.88 feet to a point; thence proceed along a bearing of South 44°27'40" West a
distance of 406.00 feet to a point; thence proceed along a bearing of North
45°32'20" West a distance of 564.18 feet to a point; thence proceed along a
bearing of North 41°11'15" East a distance of 209.48 feet to the Point of
Beginning.

TRACT B:

        That certain tract or parcel of ground, together with all buildings and
improvements thereon, and all rights, ways, privileges, servitudes,
appurtenances, and advantages thereunto belonging or in anywise appertaining,
located in Section 69, Township 10 South, Range 4 East, being designated as
CONTAINING 500 SQUARE FEET, City and Parish of Lafayette, State of Louisiana, as
shown on a plat of survey prepared by C. H. Fenstarmaker & Associates, Inc.,
dated March 22, 1995, revised May 4, 1995, and recorded August 11, 1995, under
Act. No. 95-026371 in the records of Lafayette Parish Clerk of Court's Office.
The parcel being more fully described as follows: Commencing at the projected
intersection of the Northeasterly right-of-way of Ambassador Caffery Parkway
(La. Hwy. 3073) and the Southeasterly right-of-way of Kaliste Saloom Road
(La. Hwy. 3095), proceed along said right-of-way of Ambassador Caffery Parkway a
bearing of South 46°08'11" East a distance of 266.25 feet to a point; thence
continue along said right-of-way a bearing of South 48°25'36" East a distance of
19.04 feet, said point hereinafter to be known as the Point of Beginning; thence
proceed along a bearing of North 41°11'15" East a distance of 50.00 feet to a
point; thence proceed along a bearing of South 48°25'36" East a distance of
10.00 feet to a point; thence proceed along a bearing of South 41°11'15" West a
distance of 50.00 feet to a point on the Northeasterly right-of-way of
Ambassador Caffery Parkway; thence proceed along said right-of-way of Ambassador
Caffery Parkway a bearing of North 48°25'36" West a distance of 10.00 feet to
the Point of Beginning.

TRACT C:

        That certain tract or parcel of ground, together with all buildings and
improvements thereon, and all rights, ways, privileges, servitudes,
appurtenances, and advantages thereunto belonging or in anywise appertaining,
located in Section 69, Township 10 South, Range 4 East, being designated as
CONTAINING 19,929 SQUARE FEET, City and Parish of Lafayette, State of Louisiana,
as shown on a plat of survey prepared by C. H. Fenstarmaker & Associates, Inc.,
dated March 22, 1995, revised May 4, 1995, and recorded August 11, 1995, under
Act. No. 95-026372 in the records of the Lafayette Parish Clerk of Court's
office. The parcel being more fully described as follows: Commencing at the
projected intersection of the Northeasterly right-of-way of Ambassador Caffery
Parkway (La. Hwy. 3073) and the Southeasterly right-of-way of Kaliste Saloom
Road (La. Hwy. 3095), proceed

--------------------------------------------------------------------------------




along said right-of-way of Kaliste Saloom Road a bearing of North 41°11'15" East
a distance of 1,298.59 feet to a point, said point hereinafter to be known as
the Point of Beginning; thence proceed along the Southeasterly right-of-way of
Kaliste Saloom Road a bearing of North 41°11'15" East a distance of 50.08 feet
to a point; thence proceed along a bearing of South 45°32'20" East a distance of
400.00 feet to a point; thence proceed along a bearing of South 44°27'40" West a
distance of 50.00 feet to a point; thence proceed along a bearing of North
45°32' 20" West a distance of 400.00 feet to the Point of Beginning.

TRACT D:

        That certain tract or parcel of ground, together with all buildings and
improvements thereon, and all rights, ways, privileges, servitudes,
appurtenances, and advantages thereunto belonging or in anywise appertaining,
located in Section 69, Township 10 South, Range 4 East, being designated as
CONTAINING 0.681 ACRES, MORE OR LESS, City and Parish of Lafayette, State of
Louisiana, as a plat of survey prepared by C. H. Fenstarmaker &
Associates, Inc., dated March 22, 1995, revised May 4, 1995, and recorded
August 11, 1995, under Act. No. 95-026372 in the records of the Lafayette Parish
Clerk of Court's Office. The parcel being more fully described as follows:
Commencing at the projected intersection of the Northeasterly right-of-way of
Ambassador Caffery Parkway (La. Hwy. 3073) and the Southeasterly right-of-way of
Kaliste Saloom Road (La. Hwy. 3095), proceed along said right-of-way of Kaliste
Saloom Road a bearing of North 41°11' 15" East a distance of 1,348.59 feet to a
point; thence proceed along a bearing of South 45°32'20" East a distance of
773.65 feet to a point, said point hereinafter to be known as the Point of
Beginning; thence proceed along a bearing of North 44°27'40" East a distance of
406.00 feet to a point; thence proceed along a bearing of South 45°32'20" East a
distance of 107.30 feet to a point; thence proceed along a bearing of South
44°27'40" West a distance of 406.00 feet to a point; thence proceed along a
bearing of North 45°32'20" West a distance of 107.30 feet to the Point of
Beginning.

2

--------------------------------------------------------------------------------



Exhibit "K"

Allocated Values for Additional Leased Theaters and R&S Theater

Theater


--------------------------------------------------------------------------------

  Allocated Value

--------------------------------------------------------------------------------

Westbrook 4 Theaters, 454 Brookway Boulevard, Brookhaven, Mississippi   $
700,000.00
Sawmill Square 5 Theaters, located at 910 Sawmill Road, Laurel, Mississippi
 
$
600,000.00
Natchez Mall 4 Theaters, 350 John R. Junkin Drive, Natchez, Mississippi
 
$
550,000.00
Lee Hill 6 Theaters, located at 1350 Boone Street, Leesville, Louisiana
 
$
2,000,000.00
Bonita Lakes 9, located at 1680 Bonita Lakes Circle, Meridian, Mississippi
 
$
1,050,000.00

3

--------------------------------------------------------------------------------





QuickLinks


PURCHASE AND SALE AGREEMENT
